--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version
 
 
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of February 9, 2018


by and among


STORE CAPITAL CORPORATION,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5.,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------



KEYBANC CAPITAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers
and
Joint Bookrunners,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


and


BMO HARRIS BANK N.A., CAPITAL ONE, NATIONAL ASSOCIATION, REGIONS BANK,
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Article I. Definitions
1
       
Section 1.1.  Definitions.
1
 
Section 1.2.  General; References to Eastern Time; GAAP.
36
     
Article II. Credit Facility
37
       
Section 2.1.  Revolving Loans.
37
 
Section 2.2.  Term Loans.
38
 
Section 2.3.  [Reserved.]
38
 
Section 2.4.  Letters of Credit.
38
 
Section 2.5.  Swingline Loans.
44
 
Section 2.6.  Rates and Payment of Interest on Loans.
45
 
Section 2.7.  Number of Interest Periods.
46
 
Section 2.8.  Repayment of Loans.
47
 
Section 2.9.  Prepayments.
47
 
Section 2.10.  Continuation.
48
 
Section 2.11.  Conversion.
48
 
Section 2.12.  Notes.
48
 
Section 2.13.  Voluntary Reductions of the Commitments.
49
 
Section 2.14.  Extensions of the Termination Date.
49
 
Section 2.15.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
50
 
Section 2.16.  Amount Limitations.
51
 
Section 2.17. Incremental Facilities.
51
 
Section 2.18.  Funds Transfer Disbursements.
53
     
Article III. Payments, Fees and Other General Provisions
53
       
Section 3.1.  Payments.
53
 
Section 3.2.  Pro Rata Treatment.
54
 
Section 3.3.  Sharing of Payments, Etc.
55
 
Section 3.4.  Several Obligations.
55
 
Section 3.5.  Fees.
55
 
Section 3.6.  Computations.
56
 
Section 3.7.  Usury.
56
 
Section 3.8.  Statements of Account; Bill Lead Date Request.
57
 
Section 3.9.  Defaulting Lenders.
57
 
Section 3.10.  Taxes.
61
 
Section 3.11.  Appraisals.
65
     
Article IV.  Eligibility of Assets
65
       
Section 4.1.  Eligibility of Assets.
65
 
Section 4.2.  Termination of Designation as Unencumbered Asset.
66
     
Article V. Yield Protection, Etc.
66
     
Section 5.1.  Additional Costs; Capital Adequacy.
66
 
Section 5.2.  Suspension of LIBOR Loans.
68
 
Section 5.3.  Illegality.
70
 
Section 5.4.  Compensation.
70
 
Section 5.5.  Treatment of Affected Loans
70
 
Section 5.6.  Affected Lenders.
71

 
- i -

--------------------------------------------------------------------------------

 
Section 5.7.  Change of Lending Office.
72
 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.
72
     
Article VI. Conditions Precedent
72
     
Section 6.1.  Initial Conditions Precedent.
72
 
Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.
75
     
Article VII. Representations and Warranties
75
       
Section 7.1.  Representations and Warranties.
75
 
Section 7.2.  Survival of Representations and Warranties, Etc.
81
     
Article VIII. Affirmative Covenants
82
       
Section 8.1.  Preservation of Existence and Similar Matters.
82
 
Section 8.2.  Compliance with Applicable Law.
82
 
Section 8.3.  Maintenance of Property.
82
 
Section 8.4.  Conduct of Business.
82
 
Section 8.5.  Insurance.
82
 
Section 8.6.  Payment of Taxes and Claims.
83
 
Section 8.7.  Books and Records; Inspections.
83
 
Section 8.8.  Use of Proceeds.
83
 
Section 8.9.  Environmental Matters.
84
 
Section 8.10.  Further Assurances.
84
 
Section 8.11.  Material Contracts.
84
 
Section 8.12.  REIT Status.
84
 
Section 8.13.  Exchange Listing.
85
 
Section 8.14.  Guarantors.
85
     
Article IX. Information
86
     
Section 9.1.  Quarterly Financial Statements.
86
 
Section 9.2.  Year‑End Statements.
86
 
Section 9.3.  Compliance Certificate.
86
 
Section 9.4.  Other Information.
87
 
Section 9.5.  Electronic Delivery of Certain Information.
88
 
Section 9.6.  Public/Private Information.
89
 
Section 9.7.  USA Patriot Act Notice; Compliance.
89
     
Article X. Negative Covenants
90
       
Section 10.1.  Financial Covenants.
90
 
Section 10.2.  Negative Pledge.
91
 
Section 10.3.  Restrictions on Intercompany Transfers.
91
 
Section 10.4.  Merger, Consolidation, Sales of Assets, Acquisitions and Other
Investments.
92
 
Section 10.5.  Plans.
93
 
Section 10.6.  Fiscal Year.
93
 
Section 10.7.  Modifications of Organizational Documents and Material Contracts.
93
 
Section 10.8.  Transactions with Affiliates.
94
 
Section 10.9.  Derivatives Contracts.
94
 
Section 10.10.  Line of Business.
94
 
Section 10.11.  Terrorism Sanctions Regulations.
94

 
- ii -

--------------------------------------------------------------------------------

Article XI. Default
95
       
Section 11.1.  Events of Default.
95
 
Section 11.2.  Remedies Upon Event of Default.
98
 
Section 11.3.  [Reserved].
99
 
Section 11.4.  Marshaling; Payments Set Aside.
99
 
Section 11.5.  Allocation of Proceeds.
99
 
Section 11.6.  Letter of Credit Collateral Account.
100
 
Section 11.7.  Performance by Administrative Agent.
101
 
Section 11.8.  Rights Cumulative.
102
     
Article XII. The Administrative Agent
103
       
Section 12.1.  Appointment and Authorization.
103
 
Section 12.2.  Administrative Agent’s Reliance.
103
 
Section 12.3.  Notice of Events of Default.
104
 
Section 12.4.  Administrative Agent as Lender.
104
 
Section 12.5.  Approvals of Lenders.
105
 
Section 12.6.  Indemnification of Administrative Agent.
105
 
Section 12.7.  Lender Credit Decision, Etc.
106
 
Section 12.8.  Successor Administrative Agent.
107
 
Section 12.9.  Titled Agents.
108
 
Section 12.10.  Specified Derivatives Contracts.
108
 
Section 12.11.  Lender Benefit Plan Representations.
108
     
Article XIII. Miscellaneous
110
       
Section 13.1.  Notices.
110
 
Section 13.2.  Expenses.
112
 
Section 13.3.  Setoff.
113
 
Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.
113
 
Section 13.5.  Successors and Assigns.
114
 
Section 13.6.  Amendments and Waivers.
119
 
Section 13.7.  Nonliability of Administrative Agent and Lenders.
121
 
Section 13.8.  Confidentiality.
122
 
Section 13.9.  Indemnification.
123
 
Section 13.10.  Termination; Survival.
124
 
Section 13.11.  Severability of Provisions.
124
 
Section 13.12.  GOVERNING LAW.
124
 
Section 13.13.  Counterparts.
124
 
Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries.
125
 
Section 13.15.  Independence of Representations, Warranties and Covenants.
125
 
Section 13.16.  Limitation of Liability.
125
 
Section 13.17.  Entire Agreement.
125
 
Section 13.18.  Construction.
125
 
Section 13.19.  Headings.
125
 
Section 13.20.  Amendment and Restatement.
126
 
Section 13.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
126

 
- iii -

--------------------------------------------------------------------------------

SCHEDULE I
Commitments
SCHEDULE 1.1.(A)
Existing Letters of Credit
SCHEDULE 1.1.(B)
List of Loan Parties
SCHEDULE 4.1.
Initial Unencumbered Assets
SCHEDULE 7.1.(b)
Ownership Structure
SCHEDULE 7.1.(f)
Properties
SCHEDULE 7.1.(g)
Indebtedness and Guaranties
SCHEDULE 7.1.(h)
Material Contracts
SCHEDULE 7.1.(i)
Litigation
SCHEDULE 7.1.(r)
Affiliate Transactions
   
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
[Reserved]
EXHIBIT C
[Reserved]
EXHIBIT D
[Reserved]
EXHIBIT E
Form of Guaranty
EXHIBIT F
Form of Notice of Continuation
EXHIBIT G
Form of Notice of Conversion
EXHIBIT H
Form of Notice of Revolving Borrowing
EXHIBIT I
Form of Notice of Swingline Borrowing
EXHIBIT J
[Reserved]
EXHIBIT K
Form of Revolving Note
EXHIBIT L
Form of Swingline Note
EXHIBIT M
Form of Term Note
EXHIBIT N
Form of Unencumbered Asset Certificate
EXHIBIT O
[Reserved]
EXHIBIT P
[Reserved]
EXHIBIT Q
[Reserved]
EXHIBITS R
Forms of U.S. Tax Compliance Certificates
EXHIBIT S
Form of Compliance Certificate
EXHIBIT T
Form of Closing Certificate

 
- iv -

--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 9, 2018 by and among STORE CAPITAL CORPORATION, a corporation formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions party hereto as a Lender, and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower is party to the Existing Credit Agreement, pursuant to
which the lenders party thereto have extended certain revolving credit
commitments to the Borrower;


WHEREAS, the Borrower is party to (a) the 2016 Term Loan Agreement, pursuant to
which the lenders party thereto have extended certain term loans to the Borrower
and (b) the 2017 Term Loan Agreement, pursuant to which the lenders party
thereto have extended certain term loans to the Borrower; and


WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to amend and restate the Existing Credit Agreement and the
Existing Term Loan Agreements in order to (a) make available to the Borrower a
revolving credit facility in the initial amount of $600,000,000, which will
include a $150,000,000 swingline subfacility and a $75,000,000 letter of credit
subfacility, (b) rollover the existing $100,000,000 senior unsecured term loans
originally borrowed by the Borrower under the 2016 Term Loan Agreement into 2016
Term Loans hereunder and (c) rollover the existing $100,000,000 senior unsecured
term loans originally borrowed by the Borrower under the 2017 Term Loan
Agreement into 2017 Term Loans hereunder, in each case, on the terms and
conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
 
Section 1.1.
Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“2016 Existing Term Loan” means a “Term Loan” under (and as defined in) the 2016
Term Loan Agreement.


“2016 Term Loan” has the meaning given that term in Section 2.2(a).


“2016 Term Loan Agreement” means that certain Term Credit Agreement, dated as of
April 26, 2016, by and among the Borrower, KeyBank, as administrative agent, and
the several banks, financial institutions and other entities from time to time
party thereto.


“2016 Term Loan Increase” has the meaning given that term in Section 2.17.


“2016 Term Loan Lender” means a Lender holding a 2016 Term Loan.


“2016 Term Loan Maturity Date” means April 26, 2021.


“2017 Existing Term Loan” means a “Term Loan” under (and as defined in) the 2017
Term Loan Agreement.
 

--------------------------------------------------------------------------------

“2017 Term Loan” has the meaning given that term in Section 2.2(b).


“2017 Term Loan Agreement” means that certain Term Credit Agreement, dated as of
March 29, 2017, by and among the Borrower, KeyBank, as administrative agent, and
the several banks, financial institutions and other entities from time to time
party thereto.


“2017 Term Loan Extension Request” has the meaning given that term in Section
2.14.(b).


“2017 Term Loan Increase” has the meaning given that term in Section 2.17.


“2017 Term Loan Lender” means a Lender holding 2017 Term Loans.


“2017 Term Loan Maturity Date” means March 29, 2019, as such date may be
extended from time to time pursuant to Section 2.14.(b).


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.(b).


“Administrative Agent” means KeyBank as contractual representative of the
Lenders under this Agreement, or any successor Administrative Agent appointed
pursuant to Section 12.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Agreement Date” means the date as of which this Agreement is dated.


“Amended Credit Facility” means any amendment or other modification of any
Existing Credit Facility after the date of this Agreement.


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 7.1.(y).


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
 
- 2 -

--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Credit Rating then
falls.  As of the Agreement Date, the Applicable Margins are determined based on
Level 3.  Any change in the Borrower’s Credit Rating which would cause the
Applicable Margins to be determined based on a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
in accordance with Section 9.4.(n) that the Borrower’s Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent shall give
the Borrower notice of its awareness of such change (provided that failure to
give such notice shall not limit the effectiveness of any adjustment of the
applicable Level by the Administrative Agent in accordance with this definition)
and may, in its sole discretion, adjust the Level effective as of the first day
of the first calendar month following the date the Administrative Agent becomes
aware that the Credit Rating has changed.  The Applicable Margins shall be
determined based on the Level corresponding to the highest Credit Rating then
available; provided that if the Level of the next highest Credit Rating is more
than one Level lower than the highest Credit Rating then available, then the
Applicable Margins shall be determined to be the Credit Rating one Level higher
than the lower of the two highest Credit Ratings.  During any period for which
the Borrower has received a Credit Rating from only one Rating Agency, then the
Applicable Margins shall be determined based on such Credit Rating so long as
such Credit Rating is from either S&P or Moody’s.  In any other case, the
Applicable Margins shall be determined based on Level 5.  The provisions of this
definition shall be subject to Section 2.6.(c).


 
Level
 
Credit Rating
Applicable
Margin for
Revolving
Loans that are
LIBOR Loans
 
Applicable
Margin for
Revolving Loans
that are Base Rate
Loans
 
Applicable
Margin for 2016
Term Loans and
2017 Term
Loans that are
LIBOR Loans
 
Applicable
Margin for
2016 Term
Loans and 2017
Term Loans
that are Base
Rate Loans
 
1
A-/A3 (or higher)
0.825%
0.000%
0.900%
0.000%
2
BBB+/Baa1
0.875%
0.000%
0.950%
0.000%
3
BBB/Baa2
1.000%
0.000%
1.100%
0.100%
4
BBB-/Baa3
1.200%
0.200%
1.350%
0.350%
5
BB+/Ba1 (or lower or unrated)
1.550%
0.550%
1.750%
0.750%



The Applicable Margin for each Class of Incremental Term Loans shall be as set
forth in the Incremental Amendment establishing such Class.
 
- 3 -

--------------------------------------------------------------------------------

“Applicable Revolving Facility Fee” means the percentage rate set forth in the
table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:


Level
Applicable
Revolving
Facility Fee
1
0.125%
2
0.150%
3
0.200%
4
0.250%
5
0.300%

 
Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Revolving Facility Fee. The provisions of this definition shall be subject to
Section 2.6.(c).


“Appraisal” means an MAI appraisal of the value of an Unencumbered Asset or
other Real Estate, determined on an “as-is” value basis, performed by an
independent appraiser.


“Appraised Value” means the “as-is” value of an Unencumbered Asset or other Real
Estate determined by the most recent Appraisal of such Unencumbered Asset or
other Real Estate, obtained pursuant to Section 3.11.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


 “Asset” means, unless otherwise specifically limited, real or personal property
of any kind, tangible or intangible, choate or inchoate (including, without
limitation, any Property or Real Estate).


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
 
- 4 -

--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%. 
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Bill Lead Date” has the meaning given that term in Section 3.8.(b).


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6.(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Cleveland, Ohio and New York, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.


“Capitalized Lease Obligations” means obligations under a lease (or other
similar arrangement conveying the right to use property) to pay rent or other
similar amounts that are required to be capitalized for financial reporting
purposes in accordance with GAAP.  The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
- 5 -

--------------------------------------------------------------------------------

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) time deposits, certificates of deposit or
bankers’ acceptances with maturities of not more than one year from the date
acquired issued by any Lender (or bank holding company owning any Lender) or any
other United States federal or state chartered commercial bank, or a commercial
bank organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Lender (or bank holding company
owning any Lender) or any other Person incorporated under the laws of the United
States of America or any State thereof and rated at least A‑2 or the equivalent
thereof by S&P or at least P‑2 or the equivalent thereof by Moody’s, in each
case with maturities of not more than one year from the date acquired; and (e)
investments in money market funds which have net assets of at least $500,000,000
and whose assets consist primarily of securities and other obligations of the
type described in clauses (a) through (d) above.


“Cash Revenues” means, for any calculation date, the base rent and interest,
annualized based on contract rates in effect as of such calculation date, for
all leases, loans, notes and direct financing receivables (and similar revenue
streams) in place as of that date.


“Class” (a) when used with respect to a Commitment, refers to a Revolving
Commitment, (b) when used with respect to a Loan, refers to whether such Loan is
a Revolving Loan, a 2016 Term Loan, a 2017 Term Loan or an Incremental Term Loan
of a particular tranche and (c) when used with respect to a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.


“Co-Documentation Agents” means, collectively, (a) BMO Harris Bank N.A., Capital
One, National Association, Regions Bank, SunTrust Bank and U.S. Bank National
Association, in their capacities as co-documentation agents for the credit
facilities under this Agreement and (b) BMO Harris Bank N.A., Capital One,
National Association, Regions Bank and SuntTrust Bank, in their capacities as
co-documentation agents for the 2016 Term Loan.


“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Competitors” collectively, (a) any competitor of the Borrower that is directly
and primarily engaged in the business of owning, managing and/or operating
single tenant net leased properties that is identified in writing by the
Borrower to the Administrative Agent and (b) any Affiliates (other than bona
fide debt funds) of the Persons referred to in clause (a) that are identified in
writing by the Borrower to the Administrative Agent on and after the Agreement
Date or that are reasonably identifiable solely on the basis of their name;
provided that no updates to the list of Competitors and their Affiliates shall
be deemed to retroactively disqualify any parties that have previously acquired
an assignment or participation interest in respect of the Loans or Commitments
from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Competitors.  The Borrower hereby authorizes and directs the Administrative
Agent to post and/or distribute the list of Competitors to the Lenders,
including any Lenders who desire to only receive “Public Information”.
“Compliance Certificate” has the meaning given that term in Section 9.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
- 6 -

--------------------------------------------------------------------------------

“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.


“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of the Borrower and its Subsidiaries for such period determined on a
Consolidated basis.


“Consolidated Fixed Charges” means, on any date of determination, for the period
of four (4) fiscal quarters most recently ended, the sum of (a) Consolidated
Interest Expense for such period (both expensed and capitalized), plus (b) all
of the scheduled payments of principal due and payable with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
(x) any balloon, bullet or similar principal payment which repays such
Indebtedness in full and (y) any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the scheduled imputed principal payment on any Capitalized
Lease Obligations. Such Person’s Equity Percentage in the fixed charges referred
to above of its Unconsolidated Affiliates shall be included in the determination
of Consolidated Fixed Charges.


“Consolidated Interest Expense” means, on any date of determination, without
duplication, (a) total Interest Expense of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP for the period of
determination, plus (b) such Person’s Equity Percentage of Interest Expense of
its Unconsolidated Affiliates for such period.


“Consolidated Tangible Net Worth” means, on any date of determination, the
amount by which Consolidated Total Adjusted Asset Value exceeds Consolidated
Total Indebtedness.


“Consolidated Total Adjusted Asset Value” means, as of any date of
determination, the sum of the undepreciated cost of all assets of Borrower and
its Subsidiaries minus goodwill, write downs and impairments, calculated on a
Consolidated basis in accordance with GAAP; provided that, with respect to any
Real Estate asset, if an Appraisal of such asset has been obtained pursuant to
Section 3.11., then the value of such asset to be included in Consolidated Total
Adjusted Asset Value shall instead be the lesser of (x) the Appraised Value of
such asset and (y) the undepreciated cost of such asset minus goodwill, write
downs and impairments calculated in accordance with GAAP.  Consolidated Total
Adjusted Asset Value will be adjusted to include an amount equal to the Equity
Percentage of the Consolidated Total Adjusted Asset Value attributable to the
assets owned by the Borrower’s or any of its Subsidiaries’ Unconsolidated
Affiliates, calculated in the same manner as above.  Notwithstanding the
foregoing, to the extent that more than 25.0% of the Consolidated Total Adjusted
Asset Value would be attributable in the aggregate to (i) Unimproved Land and
Development Property, (ii) non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates and (iii) Mortgage Note Receivables secured by completed commercial
single tenant income producing properties and other secured and unsecured note
receivables relating to loans with customers, such excess shall be excluded.


“Consolidated Total Adjusted Unencumbered Asset Value” means, as of any date of
determination, the sum of:
 
(a)            with respect to each Qualifying Note Receivable that is an
Unencumbered Asset, an amount equal to the outstanding principal balance of such
Qualifying Note Receivable; plus
 
(b)           with respect to Unencumbered Assets that are not subject to a
Qualifying Note Receivable and are not Hybrid Leases or Hybrid Mortgages, the
sum of (A) with respect to each such Unencumbered Asset as to which an Appraisal
has been obtained pursuant to Section 3.11., the lesser of (i) the Unencumbered
Asset Appraised Value Limit for such Unencumbered Asset and (ii) the
undepreciated cost (minus goodwill, write downs and impairments) of such
Unencumbered Asset as determined in accordance with GAAP, plus (B) the
undepreciated cost (minus goodwill, write downs and impairments) of each such
Unencumbered Asset for which no Appraisal has been obtained pursuant to Section
3.11., as determined in accordance with GAAP; plus
 
- 7 -

--------------------------------------------------------------------------------

(c)            for Unencumbered Assets that are Hybrid Leases and are not
subject to a Qualifying Note Receivable, the sum of (A) with respect to each
such Unencumbered Asset as to which an Appraisal has been obtained pursuant to
Section 3.11., the sum of (x) the lesser of (i) the Unencumbered Asset Appraised
Value Limit for such Unencumbered Asset (excluding the Improvements) and (ii)
the undepreciated cost (minus goodwill, write downs and impairments) of such
Unencumbered Asset (excluding Improvements) as determined in accordance with
GAAP, plus (y) the outstanding principal balance of the Hybrid Mortgage
corresponding to such Unencumbered Asset, plus, (B) with respect to each such
Unencumbered Asset as to which an Appraisal has not been obtained pursuant to
Section 3.11., the sum of (x) the undepreciated cost (minus goodwill, write
downs and impairments) of such Unencumbered Asset (excluding the Improvements),
as determined in accordance with GAAP, plus (y) the outstanding principal
balance of the Hybrid Mortgage corresponding to such Unencumbered Asset.


Notwithstanding the foregoing, (a) to the extent that more than (i) 10.0% of the
Consolidated Total Adjusted Unencumbered Asset Value would be attributable to
Qualifying Note Receivables, such excess shall be excluded, (ii) 10.0% of the
Consolidated Total Adjusted Unencumbered Asset Value would be attributable to
Development Properties, Unimproved Land and Future Advance Properties, such
excess shall be excluded and (iii) 5.0% of the Consolidated Total Adjusted
Unencumbered Asset Value would be attributable to Unencumbered Assets for which
the related Property is located in Canada, such excess shall be excluded and (b)
in no event shall the amount attributable to the Consolidated Total Adjusted
Unencumbered Asset Value from any Hybrid Mortgage or Qualifying Note Receivable
exceed the outstanding principal balance of such Hybrid Mortgage or Qualifying
Note Receivable, as applicable.


“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness of the types described in
clauses (a), (b), (c), (d) (to the extent such letter of credit is drawn and not
reimbursed), (f), (i) (in the case of clause (i), as it applies to each of the
foregoing clauses only) and (j) (in the case of clause (j), as it applies to
each of the foregoing clauses only) of the definition of “Indebtedness” of the
Borrower and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP plus (ii) the Equity Percentage of such types of Indebtedness of the
Borrower’s or any of its Subsidiaries’ Unconsolidated Affiliates.


“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Secured Indebtedness
of the types described in clauses (a), (b), (c), (d) (to the extent such letter
of credit is drawn and not reimbursed), (f), (i) (in the case of clause (i), as
it applies to each of the foregoing clauses only) and (j) (in the case of clause
(j), as it applies to each of the foregoing clauses only), of the definition of
“Indebtedness” of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP plus (ii) the Equity Percentage of such types of Secured
Indebtedness of the Borrower’s or any of its Subsidiaries’ Unconsolidated
Affiliates.


“Consolidated Total Unsecured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Unsecured Indebtedness
of the types described in clauses (a), (b), (c), (d) (to the extent such letter
of credit is drawn and not reimbursed), (f) and (i) (in the case of clause (i),
as it applies to each of the foregoing clauses only), of the definition of
“Indebtedness” of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP plus (ii) the Equity Percentage of such types of Unsecured
Indebtedness of the Borrower’s or any of its Subsidiaries’ Unconsolidated
Affiliates.
 
- 8 -

--------------------------------------------------------------------------------

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Entity” means any of the Subsidiaries of the Borrower and any of
their or the Borrower’s respective Controlled Affiliates.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Convertible Debt” means any debt securities of the Borrower that are
convertible into the capital stock of the Borrower (or convertible into any
combination of cash and capital stock of the Borrower based on the value of such
capital stock); provided that such capital stock is not Mandatorily Redeemable
Stock.


“Credit Event” means any of the following: (a) the making (or deemed making
(including the continuation of the Term Loans on the Effective Date)) of any
Loan, (b) the issuance of a Letter of Credit and (c) the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.


“Credit Rating” means the corporate rating or corporate family rating, as
applicable, assigned by a Rating Agency to the Borrower.  If the Borrower shall
have obtained such a rating from a Rating Agency and shall thereafter lose such
rating, the Borrower shall be deemed for the purposes of this Agreement and the
other Loan Documents to not have a Credit Rating from such Rating Agency (unless
and until such Rating Agency assigns a new corporate rating or corporate family
rating, as applicable, to the Borrower).


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
- 9 -

--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lender and each
Lender.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in
limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
of similar type, including any such obligations or liabilities under any such
master agreement.  Notwithstanding anything to the contrary in this definition,
“Derivatives Contract” does not include any Convertible Debt of the Borrower or
any indenture or supplement thereto governing the same.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in Derivatives Contracts (which may
include Chatham Financial, the Administrative Agent, any Lender, any Specified
Derivatives Provider or any Affiliate of any of them).


“Designated Excluded Subsidiary” has the meaning given that term in Section
8.14.(a).
 
- 10 -

--------------------------------------------------------------------------------

“Development Property” means a Property currently under development (i) upon
which a certificate of occupancy has not been obtained in accordance with
Applicable Law and local building and zoning ordinances, (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
development are proceeding to completion without undue delay from permit denial,
construction delays or otherwise and have not been substantially completed and
(iii) that remains less than one hundred percent (100%) leased to an
unaffiliated third party pursuant to a Lease under which rent is currently being
paid.


“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of the Borrower or any of its Subsidiaries now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of the Borrower or any of its Subsidiaries to the holders of that class; (b)
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter outstanding
other than with another Equity Interest of the Borrower or any of its
Subsidiaries; and (c) payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower or any of its Subsidiaries now or hereafter outstanding other than
with another Equity Interest of Borrower or any of its Subsidiaries.
Distributions from any Subsidiary of the Borrower to the Borrower or any
Subsidiary of the Borrower shall be excluded from this definition.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means with respect to the Borrower and its Subsidiaries for any period
(without duplication): (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such Net Income (or Loss)): (i) depreciation and
amortization expense; (ii) Interest Expense (including any amounts excluded from
the definition of Interest Expense due to being non-cash interest expense);
(iii) income tax expense; (iv) fees, costs and expenses incurred during such
period in sourcing, investigating, reviewing and making acquisitions and
dispositions permitted hereunder (in each case, whether or not completed); (v)
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets); (vi) distributions to minority owners;
(vii) gains and losses resulting from currency exchange effects and hedging
arrangements and (viii) other non-cash items to the extent not actually paid as
a cash expense; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates as provided below. With respect to Unconsolidated
Affiliates, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates plus its Equity Percentage of items (i) through (viii)
above.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
- 11 -

--------------------------------------------------------------------------------

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) and Section 13.5.(g) (subject
to such consents, if any, as may be required under Section 13.5.(b)(iii)).


“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a)  either (i) such ground lease relates to
an Unencumbered Asset leased by the Borrower or an Unencumbered Asset Owner on
the Agreement Date and such ground lease is in effect on the Agreement Date or
(ii) such ground lease has a remaining term (including any unexercised extension
options exercisable at the sole option of the ground lessee) no shorter than the
date that is at least 5 years after the latest Termination Date; (b) the right
of the lessee to mortgage and encumber its interest in the leased property, and
to amend the terms of any such mortgage or encumbrance, in each case, without
the consent of the lessor; (c) a customary obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonably acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease (provided that a provision that if a consent of such ground lessor is
required, such consent is subject to either an express reasonableness standard
or an objective financial standard for the transferee that is reasonably
satisfactory to the Administrative Agent shall be deemed acceptable); and (e)
acceptable limitations on the use of the leased property.


“Employee Benefit Plan” means any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by Borrower, any Subsidiary, or any
member of the ERISA Group, other than a Multiemployer Plan.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
 
- 12 -

--------------------------------------------------------------------------------

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination;
provided, however, that “Equity Interest” will not include any Convertible Debt
of the Borrower.


“Equity Offering” means the issuance and sale after September 22, 2015 by the
Borrower or any of its Subsidiaries of any Equity Interests of such Person
(other than Equity Interests issued (i) to the Borrower or any one or more of
its Subsidiaries in its respective Subsidiaries, and (ii) in connection with the
exercise by a present or former employee, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement).


“Equity Percentage” means the aggregate ownership percentage of the Borrower or
its Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
the greater of (a) the Borrower’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) the Borrower’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting the
Borrower’s current allocable share of income and expenses of the Unconsolidated
Affiliate.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Event” means, with respect to the ERISA Group, (a) a Reportable Event;
(b) the withdrawal of a member of the ERISA Group from a Qualified Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA that results in the
imposition of material liability under Section 4063 of ERISA or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) the incurrence by a member of the ERISA Group of any material liability with
respect to the withdrawal or partial withdrawal from any Multiemployer Plan; (d)
the incurrence by any member of the ERISA Group of any material liability under
Title IV of ERISA with respect to the termination of any Qualified Plan or
Multiemployer Plan; (e) the institution of proceedings by the PBGC to terminate
a Qualified Plan or Multiemployer Plan; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Qualified Plan unless such failure is cured within 30 days or the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard; (g) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Qualified Plan or Multiemployer Plan or the
imposition of material liability on any member of the ERISA Group under Section
4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of
any notice or the receipt by any Multiemployer Plan from any member of the ERISA
Group of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is reasonably expected to be,
insolvent (within the meaning of Section 4245 of ERISA), or in “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA); (i) the imposition of any material liability under Title IV of ERISA,
other than for PBGC premiums upon any member of the ERISA Group or the
imposition of any Lien upon any member of the ERISA Group in favor of the PBGC
under Title IV of ERISA; or (j) a determination that a Qualified Plan is, or is
reasonably expected to be, in “at risk” status (within the meaning of Section
430 of the Internal Revenue Code or Section 303 of ERISA).
 
- 13 -

--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under Section
31 of the Guaranty).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
Lien is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.) or (ii) such Recipient
(if such Recipient is a Lender) changes its lending office, except in each case
to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any withholding Taxes imposed under
FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
September 19, 2014, by and among the Borrower, KeyBank, as administrative agent,
and the other lenders party thereto, as amended by the First Amendment to Credit
Agreement and other Loan Documents, dated as of September 22, 2015.


“Existing Credit Facility” means a credit facility, loan agreement, note
purchase agreement or other like financial instrument, to which, as of the date
of this Agreement, the Borrower or any Guarantor is a party, and under which the
Borrower or any Guarantor may incur Unsecured Indebtedness in an aggregate
amount equal to or greater than $100,000,000 (or the equivalent in the relevant
currency).
 
- 14 -

--------------------------------------------------------------------------------

“Existing Letters of Credit” means each of the letters of credit identified on
Schedule 1.1.(A), if any.


“Existing Note Purchase Agreements” means (a) that certain note purchase
agreement dated April 28, 2016, among the Borrower and the purchasers named
therein and (b) that certain note purchase agreement dated November 19, 2015
among the Borrower and the purchasers named therein.


“Existing Term Loan Agreements” means, collectively, (a) the 2016 Term Loan
Agreement and (b) the 2017 Term Loan Agreement.


“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means, collectively, (i) that certain fee letter dated on or about
January 16, 2018, by and among the Borrower, KeyBank and KeyBanc Capital Markets
Inc. and (ii) that certain fee letter dated on or about January 17, 2018, by and
among the Borrower, Wells Fargo Securities, LLC and the other parties thereto.


“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder, under the Fee Letter
or under any other Loan Document.


“Fitch” means Fitch, Inc., and its successors.


“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.
 
- 15 -

--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Future Advance Property” means an Unencumbered Asset which otherwise satisfies
the requirements of this Agreement to be treated as an Unencumbered Asset, but
which provides for the future advance of funds to be used by a Tenant at the
related Real Estate, which future advances are detailed in the applicable
Unencumbered Asset Documents, or if there are no Unencumbered Asset Documents,
in a separate disbursement agreement with the Tenant.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), or any arbitrator with
authority to bind a party at law.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or Section 8.14. and
substantially in the form of Exhibit E.
 
- 16 -

--------------------------------------------------------------------------------

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Hybrid Lease” means an Asset pursuant to which (a) the Hybrid Lease Fee Owner
owns fee simple title to the Real Estate, the Tenant owns fee simple title to
the improvements on such Real Estate, and the Hybrid Lease Fee Owner leases such
Real Estate to the Tenant and (b) such Tenant is the borrower under a Hybrid
Mortgage from the Borrower or a Wholly Owned Subsidiary of the Borrower and
which loan is secured by a first-priority mortgage on the improvements and such
Tenant’s interest in the ground lease of such Real Estate.


“Hybrid Lease Fee Owner”  means a Wholly Owned Subsidiary of the Borrower which
owns fee simple title to a parcel of Real Estate in connection with a Hybrid
Lease.


“Hybrid Mortgage” means a first priority mortgage loan on the improvements owned
by the Tenant of a completed single-tenant commercial real estate property which
is operationally essential to such Tenant, which includes, without limitation,
such Tenant’s interest in the ground lease of such Real Estate.


“Improvements” means all buildings, structures, improvements and fixtures now
erected on, attached to, or used or adapted for use in the operation of any Real
Estate.


“Incremental Amendment” has the meaning given that term in Section 2.17.


“Incremental Facility” has the meaning given that term in Section 2.17.


“Incremental Term Loan” has the meaning given that term in Section 2.17.


“Indebtedness” with respect to any Person means, at any time, without
duplication,


(a) all obligations of such Person in respect of money borrowed (other than
trade debt incurred in the ordinary course of business which is not more than
ninety (90) days past due);
 
- 17 -

--------------------------------------------------------------------------------

(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered;


(c)   Capitalized Lease Obligations of such Person;


(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment);


(e) all Off-Balance Sheet Obligations of such Person;


(f) all obligations of such Person in respect of any purchase obligation (but
excluding obligations to purchase Real Estate entered into in the ordinary
course of business), repurchase obligation, takeout commitment (excluding
commitments to fund construction or purchase real property upon the completion
of construction in the ordinary course of business) or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests);


(g) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof;


(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;


(i) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a written claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder (unless such
liabilities are expressly made non-recourse to such general partner until a
written claim is made with respect to any matters for which such general partner
may be liable, and then shall be included only to the extent of the amount of
such claim), any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase Indebtedness, or to assure the
owner of Indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the Indebtedness held by such
owner or otherwise; and


(j) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; provided, however, that if such obligations have not been
assumed, the amount of such Indebtedness included for the purposes of this
definition will be the amount equal to the lesser of the fair market value of
such property and the amount of the Indebtedness secured.
 
- 18 -

--------------------------------------------------------------------------------

“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
Statement 141(R), as codified by the Financial Accounting Standards Board in
Accounting Standards Codification Topic 805, Business Combinations. For the
avoidance of doubt the obligations under any repurchase agreement shall
constitute Indebtedness.


“Indemnifiable Amounts” has the meaning given that term in Section 12.6.


“Indemnified Party” has the meaning given that term in Section 13.9.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Information” has the meaning given that term in Section 13.8.


“Information Materials” has the meaning given that term in Section 9.6.


“Intellectual Property” has the meaning given that term in Section 7.1.(s).


“Interest Expense” means, on any date of determination, with respect to the
Borrower and its Subsidiaries, without duplication, total interest expense
accruing or paid on Indebtedness of the Borrower and its Subsidiaries, on a
Consolidated basis, during such period (including interest expense attributable
to Capitalized Lease Obligations and amounts attributable to interest incurred
under Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Borrower’s and its Subsidiaries’ Unconsolidated Affiliates. Interest Expense
shall not include non-cash interest expense, but shall include capitalized
interest.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan, the last day of the preceding Interest Period for such Loan, and
ending one day, or on the numerically corresponding day in the first, second,
third or sixth calendar month, thereafter, as the Borrower may select in a
Notice of Revolving Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.


Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
- 19 -

--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute Real Estate or the business or a division or
operating unit of another Person.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but determined net of all payments constituting returns of invested
capital received in respect of such Investment and, in the case of a guaranty or
similar obligation, such Investment will be reduced to the extent the exposure
under such guaranty or similar obligation is reduced.


“IRS” means the Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means (a) KeyBank and (b) any other Revolving Lender or Revolving
Lenders selected by the Borrower and reasonably acceptable to the Administrative
Agent (such approval not to be unreasonably withheld or delayed) that agrees to
become an Issuing Bank, in each case, in its capacity as an issuer of Letters of
Credit issued by it pursuant to Section 2.4.  If there is more than one Issuing
Bank hereunder, then references to “Issuing Bank” shall refer to the applicable
Issuing Bank with respect to a Letter of Credit, or to each Issuing Bank, as the
context may require.


“KeyBank” means KeyBank National Association, and its successors and assigns.


“L/C Commitment Amount” has the meaning given to that term in Section 2.4.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lead Arrangers” means, collectively, (a) KeyBanc Capital Markets Inc. and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities under this Agreement, (b) KeyBanc Capital
Markets Inc. and Wells Fargo Securities, LLC, in their capacities as joint lead
arrangers and joint bookrunners for the 2016 Term Loan and (c) KeyBanc Capital
Markets Inc. and Regions Capital Markets, in their capacities as joint lead
arrangers and joint bookrunners for the 2017 Term Loan.
“Lease” means each lease entered into between an Unencumbered Asset Owner which
owns Real Estate and a Tenant, and each lease from a Hybrid Lease Fee Owner to a
Tenant in a Hybrid Lease structure, each as amended or restated.


“Lender” means each financial institution from time to time party hereto as a
“Lender” (including each Person that becomes a “Lender” pursuant to an
Assignment and Assumption or Section 2.17) together with its respective
successors and permitted assigns, and, as the context requires, includes the
Swingline Lender; provided, however, that the term “Lender”, except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.
 
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 12.2., any other holder from time to time
of any of any Obligations and, in each case, their respective successors and
permitted assigns.
 
- 20 -

--------------------------------------------------------------------------------

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.4.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, (i) a Revolving
Lender (other than a Lender in its capacity as an Issuing Bank of a Letter of
Credit) shall be deemed to hold a Letter of Credit Liability in an amount equal
to its participation interest under Section 2.4. in such Letter of Credit, and
the Lender that is the Issuing Bank of such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
such Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank of such Letter of
Credit) of their participation interests under such Section and (ii) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate of reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.
 
- 21 -

--------------------------------------------------------------------------------

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.


“LIBOR Screen Rate” has the meaning given that term in Section 5.2.


“LIBOR Successor Rate” has the meaning given that term in Section 5.2.


“LIBOR Successor Rate Conforming Changes” has the meaning given that term in
Section 5.2.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any filing, including without
limitation, any precautionary filing, not otherwise constituting or giving rise
to a Lien, including a financing statement filed (i) in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan, as the context
may require.


“Loan Document” means this Agreement, each Note, the Guaranty (if in effect),
each Letter of Credit Document, the Fee Letter and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than any Specified
Derivatives Contract).


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.  Schedule 1.1.(B) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date for any Class of Loans.
 
- 22 -

--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10% of the consolidated total assets of the
Borrower and its Subsidiaries determined under GAAP as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are publicly available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, or (d) the rights and remedies of the Lenders, the Issuing Banks and
the Administrative Agent under any of the Loan Documents.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.


“Material Credit Facility” means, as to the Borrower and its Subsidiaries,
 
(a) the Existing Note Purchase Agreements, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and


(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money (other than Non-Recourse Indebtedness) entered into on or after the
Effective Date by the Borrower or any Guarantor, or in respect of which the
Borrower or any Guarantor is an obligor or otherwise provides a guarantee or
other credit support, in a principal amount outstanding or available for
borrowing equal to or greater than $250,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency).


“Maximum Unsecured Leverage Ratio” has the meaning given that term in Section
10.1.(e).


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage Note Receivables” means a mortgage loan on a commercial real estate
property, and which Mortgage Note Receivable includes, without limitation, the
indebtedness secured by a related first priority security instrument.  Hybrid
Leases and Hybrid Mortgages shall not be considered a Mortgage Note Receivable.
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
 
- 23 -

--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or any Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of a Person;
provided, however, that an agreement that (a) conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios or
financial tests (including any financial ratio such as a maximum ratio of
unsecured debt to unencumbered assets) that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge for purposes of this Agreement; or (b) requires the grant of a Lien to
secure Unsecured Indebtedness permitted hereunder of such Person if a Lien is
granted to secure the Obligations or other Unsecured Indebtedness permitted
hereunder of such Person shall not constitute a “Negative Pledge” for purposes
of this Agreement.


“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.


“Net Offering Proceeds” means the gross cash proceeds received by the Borrower
or any of its Subsidiaries as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary in connection therewith.


“New Credit Facility” means a new debt facility entered into by the Borrower or
any Guarantor, whether with commercial banks or other institutional investors
pursuant to a credit agreement, loan agreement, note purchase agreement or other
like financial instrument after the date of this Agreement under which the
Borrower or any Guarantor may incur Unsecured Indebtedness in an amount equal to
or greater than $100,000,000 (or the equivalent in the relevant currency).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders (or all or all affected Lenders of a Class, as applicable) in accordance
with the terms of Section 13.6. and (b) has been approved by the Requisite
Lenders or, in the case of amendments that require the approval of all or all
affected Lenders of a particular Class, Requisite Class Lenders of such Class.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Recourse Exclusions” means with respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Materials
on the Real Estate securing such Non-Recourse Indebtedness; (iv) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document); or (v)
result from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.


“Non-Recourse Indebtedness” means with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.
 
- 24 -

--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.


“Notice of Continuation” means a notice executed by a Responsible Officer
substantially in the form of Exhibit F (or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.10.
evidencing the Borrower’s request for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice executed by a Responsible Officer
substantially in the form of Exhibit G (or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.11.
evidencing the Borrower’s request for the Conversion of a Loan from one Type to
another Type.


“Notice of Revolving Borrowing” means a notice executed by a Responsible Officer
substantially in the form of Exhibit H (or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.1.(b)
evidencing the Borrower’s request for a borrowing of Revolving Loans.


“Notice of Swingline Borrowing” means a notice executed by a Responsible Officer
substantially in the form of Exhibit I (or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Swingline Lender pursuant to Section 2.5.(b)
evidencing the Borrower’s request for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note
(and including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).  For
the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower or any of its Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Borrower would be required
to disclose in the “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” section of the Borrower’s report on Form 10-Q or Form
10-K (or their equivalents) which the Borrower is required to file with the SEC
or would be required to file if it were subject to the jurisdiction of the SEC
(or any Governmental Authority substituted therefor).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
- 25 -

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).


“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Guaranteed Obligations, the payment in full of all of such
obligations and (b) with respect to the Obligations or the Guaranteed
Obligations, the irrevocable termination of all Commitments, the payment in full
in cash of all Obligations (except undrawn Letters of Credit and Unasserted
Obligations), including principal, interest, fees, costs (including
post-petition interest, fees and costs even if such interest, fees and costs are
not an allowed claim enforceable against any Loan Party in a bankruptcy case
under applicable law) and premium (if any), and the discharge or Cash
Collateralization of all Letters of Credit outstanding (or receipt of backstop
letters of credit reasonably satisfactory to the applicable Issuing Bank and the
Administrative Agent).  For purposes of this definition, “Unasserted
Obligations” shall mean, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.


“Participant” has the meaning given that term in Section 13.5.(d).


“Participant Register” has the meaning given that term in Section 13.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any Unencumbered Asset owned by a
Person, (a) Liens securing taxes, assessments and other charges or levies
imposed by any Governmental Authority (excluding any Lien imposed pursuant to
any of the provisions of ERISA or pursuant to any Environmental Laws) or
property owner association or similar entity or the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which are not at the time
delinquent or required to be paid or discharged under Section 8.6.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workmen’s
compensation, unemployment insurance or other social security or other similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of
covenants, conditions, zoning restrictions, easements, and rights or
restrictions on the use of real property, which do not materially detract from
the value of such property or impair the use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases and the rights of
managers or operators with respect to real or personal property made in the
ordinary course of business, in each case, not interfering with the ordinary
conduct of business of such Person; (e) Liens in favor of the Administrative
Agent for the benefit of the Lenders; (f) any option, contract or other
agreement to sell an asset provided such sale is otherwise permitted by this
Agreement; (g) Liens in favor of a Loan Party and Liens under the Unencumbered
Asset Documents; (h) Permitted Unsecured Indebtedness Restrictions; and (i) with
respect to any Property, any attachment or judgment Lien on such Property
arising from a judgment or order against such Person by any court or other
tribunal so long as (1) such judgment or order is paid, stayed or dismissed
through appropriate appellate proceedings on or before 60 days from the date of
entry and (2) the amount thereof is equal to or less than $500,000.
 
- 26 -

--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness Restrictions” means restrictions or provisions
that are contained in documentation evidencing or governing Unsecured
Indebtedness permitted hereunder which restrictions or provisions (i) impose
restrictions on the ability of the Borrower and its Subsidiaries to agree to
limitations on the ability of the Borrower or any Subsidiary thereof to transfer
property to the Borrower or any Guarantor, (ii) impose restrictions on the
ability of the Borrower and its Subsidiaries to agree to Negative Pledges, or
(iii) impose a requirement that other Unsecured Indebtedness permitted hereunder
be secured on an “equal and ratable basis” to the extent that the Loans are
secured.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans or Term Loans (as applicable) that are Base Rate
Loans plus two percent (2.0%).


“Preferred Distributions” means for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.


“Preferred Securities” means with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 127
Public Square, Cleveland, Ohio 44114-1306, or any other subsequent office that
the Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.
 
- 27 -

--------------------------------------------------------------------------------

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the aggregate amount of such Lender’s Commitments plus (ii) the
aggregate amount of such Lender’s outstanding Term Loans (if any) to (b) (i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding Term Loans (if any) of all Lenders;
provided, however, that if at the time of determination the Commitments have
been terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be
the ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Loans and Letter of Credit Liabilities of all Lenders as of
such date.  If at the time of determination the Commitments have been terminated
or reduced to zero and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Commitments were in effect or Loans or Letters of
Credit Liabilities were outstanding.  For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.


“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Qualified Plan” means any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by any member of the ERISA Group the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.


“Qualifying Note Receivable” means either (a) a loan originated and owned by the
Borrower or a Wholly Owned Subsidiary of the Borrower to a Person that is not an
Affiliate of the Borrower that operates a commercial business and with whom the
Borrower or a Wholly Owned Subsidiary of the Borrower simultaneously enters into
a sale-leaseback transaction, or (b) a loan originated and owned by the Borrower
or a Wholly Owned Subsidiary of the Borrower to a Person that is not an
Affiliate of the Borrower that operates a single-user commercial business from
the real estate that is security for such loan, and which loan is secured by a
first-priority mortgage in the related real estate and improvements.  For the
avoidance of doubt, Hybrid Leases and Hybrid Mortgages shall not constitute a
Qualifying Note Receivable.


“Rating Agency” means S&P, Moody’s or Fitch; provided that for purposes of
determining the Applicable Margin and the Applicable Revolving Facility Fee,
Fitch shall not constitute a Rating Agency unless the Borrower has also received
a Credit Rating from S&P or Moody’s.


“Real Estate” means all real property and related Improvements at the time of
determination then owned or leased (as lessee or sublessee) in whole or in part
or operated by the Borrower or any of its Subsidiaries, or an Unconsolidated
Affiliate of the Borrower.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Recourse Indebtedness” means as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Borrower or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.


“Register” has the meaning given that term in Section 13.5.(c).
 
- 28 -

--------------------------------------------------------------------------------

“Regulatory Change” means the occurrence after the Agreement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or (c) the
adoption or making after such date of any interpretation, directive or request
of or under any Applicable Law (whether or not having the force of law) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity.  Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.


“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Reportable Event” means a reportable event with respect to a Qualified  Plan
within the meaning of §4043 of ERISA and the regulations promulgated thereunder
as to which the requirement of notice has not been waived or any other event
with respect to which Borrower or any member of the ERISA Group could have
liability under §4062(e) or §4063 of ERISA.


“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class and, in the case of Term Loans
of any Class, the outstanding Term Loans of such Class (if any) of all Lenders
or (b) if the Commitments of such Class have been terminated or reduced to zero,
holding more than 50.0% of the principal amount of the aggregate outstanding
Loans of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class.  For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments and the outstanding Term Loans (if any)
of all Lenders, or (b) if the Commitments have been terminated or reduced to
zero, Lenders holding more than 50.0% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
 
- 29 -

--------------------------------------------------------------------------------

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the president, the chief financial officer, the chief
operating officer and any executive vice president of the Borrower or such
Subsidiary and any other Person the Borrower shall designate by written notice
to the Administrative Agent.


“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.4.(i), and to participate in Swingline Loans pursuant to
Section 2.5.(e), in an amount up to, but not exceeding the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption,
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.17., as the same may be reduced from time to time pursuant to Section
2.13. or increased or reduced as appropriate to reflect any assignments to or by
such Revolving Lender effected in accordance with Section 13.5. or increased as
appropriate to reflect any increase effected in accordance with Section 2.17.


“Revolving Commitment Increase” has the meaning given that term in Section 2.17.


“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to a Revolving Lender in a principal amount equal to
the amount of such Lender’s Revolving Commitment.


“Revolving Termination Date” means February 9, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
 
- 30 -

--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any member state of the European Union, (b) any Person
located, operating, organized or resident in a Sanctioned Country, (c) an agency
of the government of a Sanctioned Country or (d) any Person Controlled by any
Person or agency described in any of the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any member state of the
European Union.


“SCA” means STORE Capital Acquisitions, LLC, a Delaware limited liability
company.


“Scheduled Unavailability Date” has the meaning given that term in Section 5.2.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means with respect to the Borrower or any of its
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien on assets of the Borrower or any
of its Subsidiaries.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Single Asset Entity” means a bankruptcy remote, single purpose entity which is
a Subsidiary of the Borrower, which owns real property and related assets which
are security for Indebtedness of such entity, and which Indebtedness does not
constitute Indebtedness of any other Person except as provided in the definition
of Non-Recourse Indebtedness (except for Non-Recourse Exclusions). In addition,
if the assets of a Person that is a bankruptcy remote, single purpose entity
which is a Subsidiary of the Borrower and which is not a Guarantor consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes hereof.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
 
- 31 -

--------------------------------------------------------------------------------

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or of a Lender or
(b) at the time it (or its Affiliate) becomes the Administrative Agent or a
Lender (including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


“Substantial Amount” means, at the time of determination thereof, an amount
equal to 25% of Consolidated Total Adjusted Asset Value at such time.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means KeyBank, together with its successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.


“Swingline Maturity Date” means the date which is 5 Business Days prior to the
Revolving Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit L, payable to the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.


“Syndication Agent” means, collectively, (a) Wells Fargo Bank, National
Association, in its capacity as syndication agent for the credit facilities
under this Agreement, (b) Wells Fargo Bank, National Association, in its
capacity as syndication agent for the 2016 Term Loan and (c) Regions Bank, in
its capacity as syndication agent for the 2017 Term Loan.
 
- 32 -

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Tenant” means the tenant of an Unencumbered Asset pursuant to a Lease or
sub-Lease of such Unencumbered Asset, together with such tenant’s Affiliates and
any guarantor of such tenant’s obligations under such Lease or sub-Lease.  A
Tenant shall include each tenant under a Hybrid Lease and their sublessees.


“Term Loan” means a 2016 Term Loan, a 2017 Term Loan or an Incremental Term
Loan.


“Term Loan Lender” means a Lender holding Term Loans.


“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M, payable to a Term Loan Lender in a principal amount equal to the
amount of such Term Loan Lender’s Term Loan.


“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date, (b) with respect to the 2016 Term
Loan, the 2016 Term Loan Maturity Date, (c) with respect to the 2017 Term Loan,
the 2017 Term Loan Maturity Date and (d) with respect to an Incremental Term
Loan, the maturity date for such Class of Incremental Term Loans set forth in
the Incremental Amendment establishing such Class of Incremental Term Loans.


“Titled Agent” has the meaning given that term in Section 12.9.


“Trade Date” has the meaning given that term in Section 13.5.(g).


“Trading with the Enemy Act” has the meaning given that term in Section 7.1.(y).


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person
if such financial statements were prepared in accordance with the full
consolidation method of GAAP as of such date.


“Unencumbered Asset” means any Asset, real or personal, of any kind, tangible or
intangible, which satisfies all of the following requirements:


(a)  such Asset is wholly owned (and in the case of any Real Estate, is wholly
owned in fee simple, or leased under an Eligible Ground Lease), by (i) the
Borrower, or (ii) a Wholly Owned Subsidiary of the Borrower (excluding any
Designated Excluded Subsidiary and any Subsidiary of a Designated Excluded
Subsidiary);


(b)  such Asset is (i) Real Estate (including lease intangibles related to any
such Real Estate), (ii) cash or Cash Equivalents (other than tenant deposits and
other cash and Cash Equivalents the disposition of which is restricted in any
way), (iii) a Hybrid Lease and a Hybrid Mortgage or (iv) a Qualifying Note
Receivable;
 
- 33 -

--------------------------------------------------------------------------------

(c)  if such Asset is owned by a Subsidiary, such Subsidiary, and each
Subsidiary of the Borrower that directly or indirectly owns any Equity Interests
in such Subsidiary, either (i) is a Guarantor or (ii) if it is not a Guarantor,
has not incurred, acquired or suffered to exist (A) any Indebtedness or (B) any
Guaranty of any Indebtedness;


(d)  regardless of whether such Asset is owned by the Borrower or a Subsidiary,
the Borrower has the right directly, or indirectly through a Subsidiary, to take
the following actions without the need to obtain the consent of any Person: (i)
to create Liens on such Asset as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Asset;


(e)  neither such Asset, nor if such Asset is owned by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (i) any Lien other than Permitted Liens or (ii) any Negative Pledge (other
than Negative Pledges in favor of Loan Parties);


(f) such Asset is free of all structural defects, title defects and
environmental conditions except for such defects or conditions individually or
collectively which do not materially adversely affect the profitable operation
of such Asset; and


(g) the Property related to such Asset is located in the United States or
Canada.


Notwithstanding the foregoing, any Asset approved by the Requisite Lenders shall
be deemed to be an Unencumbered Asset even if such Asset does not satisfy all of
the requirements herein, so long as such Asset continues to satisfy all those
remaining requirements in this definition that were satisfied by such Asset at
the time of such Requisite Lender approval.


“Unencumbered Asset Appraised Value Limit” means the amount which is the sum of
(a) the Appraised Value of the applicable Unencumbered Asset as most recently
determined under Section 3.11., as applicable, plus (b) the sum of the amounts
funded by the Borrower or a Wholly Owned Subsidiary pursuant to or with respect
to a Future Advance Property permitted by this Agreement subsequent to the date
of the most recent Appraisal in the foregoing clause (a) and not contemplated or
reflected in the Appraised Value of such Unencumbered Asset.
“Unencumbered Asset Certificate” means a report, certified by the chief
financial officer of the Borrower in the manner provided for in Exhibit N,
setting forth the calculations required to establish Consolidated Total Adjusted
Unencumbered Asset Value as of a specified date, all in form and detail
reasonably satisfactory to the Administrative Agent.


“Unencumbered Asset Documents” means originals of all documents, instruments,
agreements, assignments and certificates, including without limitation, any and
all loan or credit agreements, notes, allonges or endorsements, master loan
agreements, mortgages, assignments of leases and rents, security agreements,
pledge agreements, assignments of contracts, environmental indemnities,
guaranties, mortgagee’s title insurance policies, opinions of counsel, evidences
of authorization or incumbency, escrow instructions and UCC-1 financing
statements, evidencing, securing or otherwise relating to the Unencumbered
Assets.


“Unencumbered Asset Owner” means,  with respect to:
 
- 34 -

--------------------------------------------------------------------------------

(a)          each Unencumbered Asset that is not subject to a Qualifying Note
Receivable or Hybrid Lease, a Wholly Owned Subsidiary of Borrower;
(b)          each Unencumbered Asset that is subject to a Qualifying Note
Receivable, the borrower or maker of such loan approved by the Administrative
Agent or the Borrower or Wholly Owned Subsidiary which is the holder of such
loan, as the context permits or requires; and
(c)          each Hybrid Lease, collectively, the Hybrid Lease Fee Owner and the
Tenant which is the owner of the related Improvements.
“Unencumbered NOI” means, for any calculation date, the aggregate net operating
income as of such date for all Unencumbered Assets calculated as (a) annualized
Cash Revenues on the Unencumbered Assets calculated as of the end of the most
recent quarter minus (b) annualized property expenses (those expenses of the
Borrower and its Subsidiaries related to the ownership, operation or maintenance
of such Unencumbered Assets, including but not limited to, real estate taxes,
assessments, insurance, utilities, maintenance, repair and landscaping expenses,
marketing expenses and any property management fees) of such Unencumbered Assets
calculated based on property expenses as of the most recent quarter and minus
(c) annualized corporate general and administrative expenses of the Borrower and
its Subsidiaries on a consolidated basis multiplied by a fraction, the numerator
of which shall be Consolidated Total Adjusted Unencumbered Asset Value as of the
calculation date and the denominator of which shall be Consolidated Total
Adjusted Asset Value as of the calculation date.


“Unimproved Land” means land (i) on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
(ii) that remains less than one hundred percent (100%) leased to an unaffiliated
third party pursuant to a Lease under which rent is currently being paid.


“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Wholly Owned Subsidiaries of such
Person or by such Person and one or more other Wholly Owned Subsidiaries of such
Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
- 35 -

--------------------------------------------------------------------------------

Section 1.2.
General; References to Eastern Time; GAAP.

 
(a)           Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP as in
effect as of the Agreement Date.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Except as
expressly provided otherwise in any Loan Document, (i) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time and
(ii) any reference to any Person shall be construed to include such Person’s
permitted successors and permitted assigns. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  The word “or” has the inclusive meaning represented by the phrase
“and/or”. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  References to “hereof,” “herein” and
“hereunder” (and similar terms) in any Loan Document refer to such Loan Document
as a whole and not to any particular provision of such Loan Document. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means an Affiliate of the Borrower.  Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time daylight or standard, as applicable.


(b)           Except as otherwise provided in this Agreement, all computations
and determinations as to accounting or financial matters (including financial
covenants) shall be made in accordance with GAAP as in effect on the Agreement
Date consistently applied for all applicable periods, and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and the Borrower notifies
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if
Administrative Agent notifies the Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower, the Administrative Agent or the Requisite Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders, not to be unreasonably withheld).
 
- 36 -

--------------------------------------------------------------------------------

Article II. Credit Facility
 

Section 2.1.
Revolving Loans.

 
(a)          Making of Revolving Loans.  Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 2.16., each
Revolving Lender severally and not jointly agrees to make Revolving Loans in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Revolving
Lender’s Revolving Commitment; provided that after giving effect to such
borrowing, (i) such Revolving Lender’s Revolving Credit Exposure shall not
exceed its Revolving Commitment and (ii) the aggregate Revolving Credit Exposure
of all Revolving Lenders shall not exceed the aggregate Revolving Commitments of
all Revolving Lenders.  Each borrowing of Revolving Loans that are to be (i)
Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $100,000 in excess thereof and (ii) LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $250,000
in excess thereof.  Notwithstanding the immediately preceding two sentences but
subject to Section 2.16., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.


(b)           Requests for Revolving Loans. Not later than 2:00 p.m. Eastern
time at least 1 Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 2:00 p.m. Eastern time at least 3 Business
Days prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Revolving
Borrowing.  Each Notice of Revolving Borrowing shall specify the aggregate
principal amount of the Revolving Loans to be borrowed, the date such Revolving
Loans are to be borrowed (which must be a Business Day), the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans.  Each Notice of Revolving
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Revolving Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent.  The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 12:00 p.m.
Eastern time on the date of such proposed Revolving Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Notice of Revolving Borrowing or otherwise specified in writing by a Responsible
Officer of the Borrower, not later than 3:00 p.m. Eastern time on the date of
the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.
 
- 37 -

--------------------------------------------------------------------------------

(d)           Assumptions Regarding Funding by Revolving Lenders.  With respect
to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Revolving
Loans that are Base Rate Loans.  If the Borrower and such Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Lender (including, if
applicable, treatment of such Lender as a Defaulting Lender in accordance with
the terms of this Agreement).



Section 2.2.
Term Loans.

 
On the Effective Date, (a) each 2016 Term Loan Lender agrees that all of its
2016 Existing Term Loans outstanding under the 2016 Term Loan Agreement shall be
continued hereunder as a term loan under this Agreement (the “2016 Term Loans”)
and shall be subject to all of the terms and conditions of this Agreement and
the other Loan Documents, in the amount set forth for such 2016 Term Loan Lender
on Schedule I and (b) each 2017 Term Loan Lender agrees that all of its 2017
Existing Term Loans outstanding under the 2017 Term Loan Agreement shall be
continued hereunder as a term loan under this Agreement (the “2017 Term Loans”)
and shall be subject to all of the terms and conditions of this Agreement and
the other Loan Documents, in the amount set forth for such 2017 Term Loan Lender
on Schedule I.  Each of the 2016 Term Loans and the 2017 Term Loans shall
constitute a Term Loan under this Agreement.  Once repaid, the principal amount
of a Term Loan (or portion thereof) may not be reborrowed.  The obligations
incurred under the 2016 Term Loan Agreement and the 2017 Term Loan Agreement
shall, to the extent outstanding on the Effective Date, continue to be
outstanding under, and subject to, this Agreement and the other Loan Documents,
and shall not be deemed to be paid, released, discharged or otherwise satisfied
by the execution of this Agreement or the other Loan Documents.



Section 2.3.
[Reserved.]




Section 2.4.
Letters of Credit.

 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.16., each Issuing Bank
severally and not jointly, on behalf of the Revolving Lenders, agrees to issue
for the account of the Borrower (which may be in support of the obligations of
the Borrower or in support of obligations of a Subsidiary of the Borrower)
during the period from and including the Effective Date to, but excluding, the
date 30 days prior to the Revolving Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $75,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided, that an Issuing Bank shall not issue any Letter
of Credit if, after giving effect to such issuance, (i) the aggregate Revolving
Credit Exposure of the Revolving Lenders would exceed the aggregate Revolving
Commitments of the Revolving Lenders or (ii) the Stated Amount of all Letters of
Credit issued by such Issuing Bank plus such Issuing Bank’s Revolving Credit
Exposure (excluding Letters of Credit issued by such Issuing Bank) would exceed
such Issuing Bank’s Revolving Commitment.  The parties hereto agree that each of
the Existing Letters of Credit, if any, shall, from and after the Effective
Date, be deemed to be a Letter of Credit issued under this Agreement.
 
- 38 -

--------------------------------------------------------------------------------

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower, such approvals not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is 5 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is 5 days
prior to the Revolving Termination Date and (y) the date one year after the
current expiration date.  Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than 5 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 5 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Extended Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Extended Letter of Credit.  The initial
Stated Amount of each Letter of Credit shall be at least $50,000 (or such lesser
amount as may be acceptable to the Borrower, the applicable Issuing Bank and the
Administrative Agent).


(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank selected by the Borrower to issue a Letter of Credit and
the Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of such Letter of Credit (or such shorter period as
agreed to by the applicable Issuing Bank), such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date.
The Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as reasonably
requested from time to time by the applicable Issuing Bank.  Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 6.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days (or such shorter
period as agreed to by the applicable Issuing Bank) following the date after
which the applicable Issuing Bank has received all of the items required to be
delivered to it under this subsection.  The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Revolving Lender to exceed any limits imposed
by, any Applicable Law.  References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. 
Upon the written request of the Borrower, an Issuing Bank shall deliver to the
Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document (excluding any certificate or other document presented
by a beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.  The Borrower shall examine the copy of any Letter of Credit or
any amendment to a Letter of Credit that is delivered to it by the Issuing Bank
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly (but in any event, within 5
Business Days after the later of (x) receipt by the beneficiary of such Letter
of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.
 
- 39 -

--------------------------------------------------------------------------------

(d)           Reimbursement Obligations.  Upon receipt by an Issuing Bank from
the beneficiary of a Letter of Credit issued by such Issuing Bank of any demand
for payment under such Letter of Credit and such Issuing Bank’s determination
that such demand for payment complies with the requirements of such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that an
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each applicable Issuing Bank for the amount of each
demand for payment under such Letter of Credit at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind.  Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation in respect of a Letter of Credit issued by such Issuing Bank, such
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.


(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
applicable Issuing Bank for the amount of the related demand for payment and, if
it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement.  If the Borrower fails
to so advise the Administrative Agent and such Issuing Bank, or if the Borrower
fails to reimburse the applicable Issuing Bank for a demand for payment under a
Letter of Credit issued by such Issuing Bank by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Revolving Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
1:00 p.m. Eastern time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply.  The amount limitations set forth in the second sentence of Section
2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)            Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
 
- 40 -

--------------------------------------------------------------------------------

(g)           Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, each Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent, any other Issuing Bank or
any Lender.  In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 13.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the
applicable Issuing Bank for any drawing made under a Letter of Credit issued by
such Issuing Bank as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding subsection
(e), the Borrower shall have no obligation to indemnify the Administrative
Agent, any Issuing Bank or any Lender in respect of any liability incurred by
the Administrative Agent, such Issuing Bank or such Lender arising solely out of
the gross negligence or willful misconduct of the Administrative Agent, such
Issuing Bank or such Lender in respect of a Letter of Credit as determined by a
court of competent jurisdiction in a final, non-appealable judgment.  Except as
otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, any Issuing Bank or any Lender with
respect to any Letter of Credit.
 
- 41 -

--------------------------------------------------------------------------------

(h)           Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by it
constituting a Credit Event under clause (b) of the definition of such term
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no amendment, supplement or other modification to any
Letter of Credit shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)            Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon (i) the Effective Date with respect to any Existing Letters of
Credit and (ii) the issuance by an Issuing Bank of any other Letter of Credit,
each Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, such Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit.  In addition, upon the
making of each payment by a Revolving Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of any Issuing
Bank, the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).
 
- 42 -

--------------------------------------------------------------------------------

(j)            Payment Obligation of Revolving Lenders.  Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
such Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d).  If the notice referenced in the
second sentence of Section 2.4.(e) is received by a Revolving Lender not later
than 12:00 p.m. Eastern time, then such Lender shall make such payment available
to the Administrative Agent not later than 3:00 p.m. Eastern time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 2:00 p.m. Eastern time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.


(k)           Information to Revolving Lenders.  Promptly following any change
in any Letter of Credit outstanding, the applicable Issuing Bank shall deliver
to the Administrative Agent, which shall promptly deliver the same to each
Revolving Lender and the Borrower, a notice describing the aggregate amount of
all Letters of Credit issued by such Issuing Bank and outstanding at such time. 
Upon the request of any Revolving Lender from time to time, each Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit issued by such Issuing Bank and then
outstanding.  Other than as set forth in this subsection, the Issuing Banks
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of any Issuing Bank
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).


(l)            Extended Letters of Credit.  Each Revolving Lender confirms that
its obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


(m)           Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued, the rules of the ISP shall apply to each standby Letter of
Credit issued by such Issuing Bank.  Notwithstanding the foregoing, no Issuing
Bank shall be responsible to the Borrower for, and each Issuing Bank’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of such Issuing Bank required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including Applicable Law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and
Trade-International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


(n)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder, is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
 
- 43 -

--------------------------------------------------------------------------------

Section 2.5.
Swingline Loans.

 
(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.16., the Swingline Lender agrees to make
Swingline Loans in Dollars to the Borrower, during the period from the Effective
Date to but excluding the Swingline Maturity Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, (such amount being
referred to as the “Swingline Availability”) $150,000,000, as such amount may be
reduced from time to time in accordance with the terms hereof; provided that
after giving effect to such borrowing the aggregate Revolving Credit Exposure of
all Revolving Lenders shall not exceed the aggregate Revolving Commitments of
all Revolving Lenders.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Availability at
such time, the Borrower shall promptly pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.


(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 2:00 p.m. Eastern time on the proposed date of such borrowing.  Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 4:00 p.m. Eastern time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Section
6.2. for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Notice of Swingline
Borrowing.


(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Revolving Loans that are Base Rate Loans (or at such other rate or rates as
the Borrower and the Swingline Lender may agree from time to time in writing). 
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)).  All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).


(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree).  No prior notice shall be required for prepayment
of any Swingline Loan.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.
 
- 44 -

--------------------------------------------------------------------------------

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one (1) Business Day of demand
therefor by the Swingline Lender and, in any event, within five (5) Business
Days after the date such Swingline Loan was made.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, if it has not yet received
notice from the Borrower of a repayment, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 12:00 p.m. Eastern time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 12:00 p.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).
 

Section 2.6.
Rates and Payment of Interest on Loans.

 
(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:
 
- 45 -

--------------------------------------------------------------------------------

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans of the applicable Class; and




(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans of the applicable Class.


Notwithstanding the foregoing, automatically while an Event of Default exists
under Section 11.1(a), 11.1(e) or 11.1(f), or at the direction of the Requisite
Lenders in the case of any other Event of Default, the Borrower shall pay to the
Administrative Agent for the account of each Class of Lenders and the Issuing
Banks, as the case may be, interest at the Post-Default Rate on the outstanding
principal amount of any Class of Loans made by such Lender, on all Reimbursement
Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”).  If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then,
such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within 5 Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights
under this Agreement.



Section 2.7.
Number of Interest Periods.

 
There may be no more than 15 different Interest Periods for LIBOR Loans
outstanding at the same time.
 
- 46 -

--------------------------------------------------------------------------------

Section 2.8.
Repayment of Loans.

 
(a)           Revolving Loans.  The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)           Term Loans.   The Borrower shall repay (i) the entire outstanding
principal amount of, and all accrued but unpaid interest on, the 2016 Term Loan
on the 2016 Term Loan Maturity Date and (ii) the entire outstanding principal
amount of, and all accrued but unpaid interest on, the 2017 Term Loan on the
2017 Term Loan Maturity Date.  The Borrower shall repay each Class of
Incremental Term Loans as set forth in the Incremental Amendment establishing
such Class of Incremental Term Loans.



Section 2.9.
Prepayments.

 
(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least 1 Business Day prior written notice of the
prepayment of any Loan that is a Base Rate Loan and at least 3 Business Days
prior written notice of the prepayment of any Loan that is a LIBOR Loan.  Any
such notice may be conditioned upon the receipt of replacement financing or any
other event and may be withdrawn at any time prior to the specified date of
prepayment if such event does not occur.  Each voluntary prepayment of Loans
(other than a prepayment of all outstanding Loans of a Class) shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.


(b)           Mandatory.


(i)           Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Lenders, the amount of such excess.


(ii)          Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due, if any, under Section 5.4.


(c)           No Effect on Derivatives Contracts.  No repayment or prepayment of
the Loans pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contracts entered into with respect to the
Loans.
 
- 47 -

--------------------------------------------------------------------------------

Section 2.10.
Continuation.

 
So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan. 
Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 2:00 p.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. 
Each Notice of Continuation shall be irrevocable by and binding on the Borrower
once given.  Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender holding Loans being Continued of
the proposed Continuation.  If the Borrower shall fail to deliver in a timely
manner a Notice of Continuation or shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if an Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.11. or the Borrower’s failure to
comply with any of the terms of such Section.



Section 2.11.
Conversion.

 
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists.  Each Conversion of
Base Rate Loans of the same Class into LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount.  Each such Notice of Conversion shall be given not later
than 2:00 p.m. Eastern time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender holding Loans being Converted of
the proposed Conversion.  Subject to the restrictions specified above, each
Notice of Conversion shall be by telecopy, electronic mail or other similar form
of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type and Class of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.



Section 2.12.
Notes.

 
(a)            Notes.  Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive any Notes, (i) the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to such Revolving
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed, and (ii) the Term Loans made
by a Term Loan Lender shall, in addition to this Agreement, also be evidenced by
a Term Note, payable to such Term Loan Lender in a principal amount equal to the
amount of such Lender’s Term Loan as originally in effect and otherwise duly
completed.  The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to this Agreement, also be evidenced by a Swingline Note
payable to the Swingline Lender.


(b)           Records.  The date, amount, interest rate, Class, Type and
duration of Interest Periods (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent in the Register, in the absence of manifest error, the
statements of account maintained by the Administrative Agent in the Register
shall be controlling.
 
- 48 -

--------------------------------------------------------------------------------

(c)            Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.



Section 2.13.
Voluntary Reductions of the Commitments.

 
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) or the Term Loan at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Administrative Agent of each such termination or reduction, which notice
shall specify the Class of Commitments subject to such termination or reduction,
the effective date thereof and the amount of any such reduction (which in the
case of any partial reduction of Commitments shall not be less than $5,000,000
and integral multiples of $1,000,000 in excess of that amount in the aggregate)
and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Prepayment Notice”); provided, that a Prepayment Notice
providing for termination of the Commitments may state that such Prepayment
Notice is conditioned on the closing of other financing facilities, in which
case such Prepayment Notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the date such termination of the Commitments
is to become effective) if such condition is not satisfied.  Promptly after
receipt of a Prepayment Notice with respect to a Class of Commitments, the
Administrative Agent shall notify each Lender of such Class of the proposed
termination or reduction.  Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated.  If the Commitments of a Class
are terminated or reduced to zero, the Borrower shall pay all fees on the
Commitments so reduced or terminated that have accrued to the date of such
reduction or termination to the Administrative Agent for the account of the
Lenders of the applicable Class, including but not limited to any applicable
compensation due to any Lender in accordance with Section 5.4.



Section 2.14.
Extensions of the Termination Date.

 
(a)          The Borrower may, not more than two times, request that the
Administrative Agent and the Revolving Lenders extend the current Revolving
Termination Date by 6 months per each request.  The Borrower may exercise such
right only by executing and delivering to the Administrative Agent at least 30
days but not more than 120 days prior to the current Revolving Termination Date,
a written request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Lenders if it receives a Revolving
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for 6
months effective upon receipt by the Administrative Agent of a Revolving
Extension Request and payment of the fee referred to in the following clause
(y): (x) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by Requisite Lenders in accordance with the provisions of Section
13.6. and (y) the Borrower shall have paid the Fees payable under Section
3.5.(d).  At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).  The Revolving Termination Date may be extended only two times
pursuant to this Section.
 
- 49 -

--------------------------------------------------------------------------------

(b)          The Borrower may, not more than three times, request that the
Administrative Agent and the 2017 Term Loan Lenders extend the current 2017 Term
Loan Maturity Date by 12 months per each request.  The Borrower may exercise
such right only by executing and delivering to the Administrative Agent at least
30 days but not more than 120 days prior to the current 2017 Term Loan Maturity
Date, a written request for such extension (a “2017 Term Loan Extension
Request”).  The Administrative Agent shall notify the Lenders if it receives a
2017 Term Loan Extension Request promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the 2017 Term Loan Maturity Date shall
be extended for 12 months effective upon receipt by the Administrative Agent of
a 2017 Term Loan Extension Request and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by Requisite Lenders in accordance with the provisions of Section
13.6. and (y) the Borrower shall have paid the Fees payable under Section
3.5.(e).  At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).  The 2017 Term Loan Maturity Date may be extended only three times
pursuant to this Section.



Section 2.15.
Expiration Date of Letters of Credit Past Revolving Commitment Termination.

 
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.
 
- 50 -

--------------------------------------------------------------------------------

Section 2.16.
Amount Limitations.

 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue Letters of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments, the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.



Section 2.17.
Incremental Facilities.

 
The Borrower shall have the right at any time to request (i) increases in the
aggregate amount of the Revolving Commitments (a “Revolving Commitment
Increase”), (ii) increases in the aggregate amount of the 2016 Term Loans (a
“2016 Term Loan Increase”) or the 2017 Term Loans (a “2017 Term Loan Increase”)
or (iii) additional tranches of term loans (an “Incremental Term Loan” and
together with a Revolving Commitment Increase, a 2016 Term Loan Increase and a
2017 Term Loan Increase, each an “Incremental Facility”), in each case to be
established under this Agreement, by providing written notice thereof to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such Incremental Facility the aggregate
amount of the Revolving Commitments and Term Loans shall not exceed
$1,600,000,000.  Each Incremental Facility must be an aggregate minimum amount
of $10,000,000 and integral multiples of $5,000,000 in excess thereof (or, in
each case, in such lesser amounts as may be acceptable to the Administrative
Agent and the Borrower).  The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such Incremental
Facility so as to achieve a syndication of such Incremental Facility reasonably
satisfactory to the Administrative Agent and the Borrower, including decisions
as to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
any such Incremental Facility and the allocations of any Incremental Facility
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders, in each case, as reasonably agreed to by the
Administrative Agent and the Borrower.  No Lender shall be obligated in any way
whatsoever to participate in any Incremental Facility or provide increased
Revolving Commitments or Term Loans hereunder, and any new Lender becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee.  If a new Revolving Lender becomes a party to this
Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ respective Revolving Commitments after giving effect
to the Revolving Commitment Increase) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.4.(j) that have not been repaid, plus (C)
interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Revolving Lenders amounts payable, if any, to such Lenders under Section
5.4. as a result of the prepayment of any such Revolving Loans.


Effecting any Incremental Facility under this Section is subject to the
following conditions precedent:
 
- 51 -

--------------------------------------------------------------------------------

(a) (i) any Revolving Commitment Increase shall be on the same terms as the
existing Revolving Commitments in effect on the effective date of such Revolving
Commitment Increase, (ii) any 2016 Term Loan Increase shall be on the same terms
as the existing 2016 Term Loans in effect on the effective date of such 2016
Term Loan Increase (provided that the Borrower may pay upfront fees to the
lenders providing such 2016 Term Loan Increase) and (iii) any 2017 Term Loan
Increase shall be on the same terms as the existing 2017 Term Loans in effect on
the effective date of such 2017 Term Loan Increase (provided that the Borrower
may pay upfront fees to the lenders providing such 2017 Term Loan Increase);


(b) with respect to any Incremental Term Loan: (i) such Incremental Term Loan
shall not mature earlier than the latest maturity date of the then-existing
Classes of Term Loans and Revolving Commitments without the written consent of
the Requisite Class Lenders of each earlier maturing Class, and the weighted
average life to maturity of any Incremental Term Loan shall be no shorter than
that of the then-existing Classes of Term Loans without the written consent of
the Requisite Class Lenders of each shorter lived Class of then-existing Term
Loans, (ii) the interest rate margin applicable to such Incremental Term Loan
will be determined by the Borrower and the lenders providing such Incremental
Term Loan and (iii) except as otherwise required or permitted in clauses (i) and
(ii) above, all other terms of such Incremental Term Loan shall be as agreed by
the Borrower and the lenders providing such Incremental Term Loan and, taken as
a whole, shall not be materially more restrictive than the terms set forth in
this Agreement (except for terms applicable only after the latest Termination
Date in effect at the time of incurrence of such Incremental Term Loan);


(c) such Incremental Facility shall (i) be established under this Agreement,
(ii) rank pari passu in right of payment with the existing Revolving Commitments
and Term Loans, (iii) be unsecured and (iv) not have any obligors other than the
Loan Parties;


(d) no Default or Event of Default shall be in existence on the effective date
of such Incremental Facility;


(e) the representations and warranties made or deemed made by the Borrower and
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such Incremental Facility except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
or waived or consented to by the Requisite Lenders in accordance with the
provisions of Section 13.6.; and


(f) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate or other necessary action taken by the
Borrower to authorize such increase and (B) all corporate or other necessary
action taken by each Guarantor authorizing the guaranty of such increase; (ii)
an opinion of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters with respect to the
Incremental Facility as reasonably requested by the Administrative Agent; and
(iii) except in the case of a Lender that has requested not to receive Notes,
new Notes executed by the Borrower, payable to any such new Lenders and
replacement Notes executed by the Borrower, payable to any such existing Lenders
increasing their respective Revolving Commitments or Term Loans, as applicable,
in each case, in the amount of such Lender’s Revolving Commitment or Term Loans,
as applicable, at the time of the effectiveness of the applicable Incremental
Facility.
 
- 52 -

--------------------------------------------------------------------------------

In connection with any Incremental Facility pursuant to this Section 2.17, any
Lender becoming a party hereto shall (1) execute such documents and agreements
as the Administrative Agent may reasonably request including amendments or
joinders to this Agreement (each, an “Incremental Amendment”) and (2) provide to
the Administrative Agent, its name, address, tax identification number and/or
such other information as shall be necessary for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


Section 2.18.
Funds Transfer Disbursements.

 
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by a Responsible Officer of the Borrower (including
pursuant to any Notice of Revolving Borrowing or Notice of Swingline Borrowing).


Article III. Payments, Fees and Other General Provisions
 

Section 3.1.
Payments.

 
(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 2:00
p.m. Eastern time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  If the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.
 
- 53 -

--------------------------------------------------------------------------------

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 

Section 3.2.
Pro Rata Treatment.

 
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to Section
3.9., if immediately prior to giving effect to any such payment in respect of
any Revolving Loans the outstanding principal amount of the Revolving Loans
shall not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with such respective Revolving Commitments; (c) the making of Term
Loans under Section 2.2.(a) shall be made from the Term Loan Lenders, pro rata
according to the amounts of their respective Term Loans; (d) (i) each payment of
the fees under Section 3.5.(e) shall be made for the account of the 2017 Term
Loan Lenders pro rata in accordance with their respective 2017 Term Loans and
(ii) each payment or prepayment of principal of Term Loans of a Class shall be
made for the account of the Term Loan Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Term Loans of
such Class held by them; (e) each payment of interest on Loans of a Class shall
be made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Loans of such Class then due and payable to the
respective Lenders; (f) the Conversion and Continuation of Loans of a particular
Type and Class (other than Conversions provided for by Sections 5.1.(c) and
5.5.) shall be made pro rata among the Lenders according to the amounts of their
respective Loans and the then current Interest Period for each such Lender’s
portion of each such Loan of such Type and Class shall be coterminous; (g) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.5., shall be in accordance with their respective
Revolving Commitment Percentages; and (h) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.4.,
shall be in accordance with their respective Revolving Commitment Percentages. 
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Revolving Lender shall have acquired a participating interest in
any such Swingline Loan pursuant to Section 2.5.(e), in which case such payments
shall be pro rata in accordance with such participating interests).
 
- 54 -

--------------------------------------------------------------------------------

Section 3.3.
Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2. or Section
11.5., as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 11.5., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.



Section 3.4.
Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.



Section 3.5.
Fees.

 
(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent, the Lead Arrangers and each Lender all fees as have
been agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.


(b)           Facility Fees. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Revolving Facility Fee.
Such fee shall be payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.  The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.
 
- 55 -

--------------------------------------------------------------------------------

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for Revolving Loans that
are LIBOR Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that the Post-Default Rate is payable in accordance
with Section 2.6.(a), such letter of credit fees shall accrue at the
Post‑Default Rate.  In addition to such fees, the Borrower shall pay to each
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank equal to one‑eighth of one percent
(0.125%) of the initial Stated Amount of such Letter of Credit; provided,
however, in no event shall the aggregate amount of such fee in respect of any
Letter of Credit be less than $1,500.  The fees provided for in this subsection
shall be nonrefundable and payable, in the case of the fee provided for in the
first sentence, in arrears (i) quarterly on the first day of January, April,
July and October, (ii) on the Revolving Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit.  The Borrower shall pay directly to the applicable Issuing Bank from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by such Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or any other transaction relating thereto.


(d)           Revolving Extension Fee.  Each time the Borrower exercises its
right to extend the Revolving Termination Date in accordance with Section
2.14.(a), the Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender a fee equal to 0.075% of the amount of such Revolving
Lender’s Revolving Commitment (whether or not utilized).  Such fee shall be paid
to the Administrative Agent prior to, and as a condition to, such extension.


(e)            2017 Term Loan Extension Fee.  Each time the Borrower exercises
its right to extend the 2017 Term Loan Maturity Date in accordance with Section
2.14.(b), the Borrower shall pay to the Administrative Agent for the account of
each Term Loan Lender a fee equal to (i) in the case of the first such
extension, 0.10%, and (ii) in the case of the second and third such extensions,
0.075%, in each case, of the amount of such Term Loan Lender’s 2017 Term Loan
then outstanding.  Such fee shall be paid to the Administrative Agent prior to,
and as a condition to, such extension.


(f)            Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.



Section 3.6.
Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.



Section 3.7.
Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, ticking fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.
 
- 56 -

--------------------------------------------------------------------------------

Section 3.8.
Statements of Account; Bill Lead Date Request.

 
(a)           The Administrative Agent will account to the Borrower monthly with
a statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and, subject to the
entries in the Register, which shall be controlling, such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its Obligations.


(b)           By written notice to the Administrative Agent, the Borrower may
request to receive monthly billings on a date (the “Bill Lead Date”) that is
prior to the first day of a month.  The Administrative Agent will submit to the
Borrower monthly billings, which will consist of the actual interest and
principal due through the Bill Lead Date plus projected interest and principal
due through the balance, if any, of such month.  Any necessary adjustments in
the applicable interest rate and/or principal payments due or made between a
Bill Lead Date and the end of a month will be reflected as an additional charge
(or credit) in the billing for the next following month.  Neither the failure of
the Administrative Agent to submit a Bill Lead Date billing nor any error in any
such billing will excuse the Borrower’s obligation to make full payment of all
amounts due under this Agreement.  In its sole discretion, the Administrative
Agent may cancel or modify the terms of such request which cancellation or
modification will be effective upon written notification to the Borrower. 
Should the Borrower request a Bill Lead Date, the Administrative Agent shall not
be required to prepare a month end invoice.



Section 3.9.
Defaulting Lenders.

 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Requisite Lenders and
Requisite Class Lenders and in Section 13.6.
 
- 57 -

--------------------------------------------------------------------------------

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of
any Class or amounts owing by such Defaulting Lender under Section 2.4.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Article VI. were satisfied or waived, such payment
shall be applied solely to pay the Loans of such Class of, and L/C Disbursements
owed to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Revolving Lenders pro rata in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)) and all Term Loans
(if any) are held by the Term Loan Lenders pro rata as if there had been no
Defaulting Lenders that are Term Loan Lenders.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(c)            Certain Fees.


(i)            No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(ii)           Each Defaulting Lender that is a Revolving Lender shall be
entitled to receive the Fee payable under Section 3.5.(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Revolving Commitment Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (c).


(iii)          With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding clause 
(ii), the Borrower shall (x) pay to each Non‑Defaulting Lender that is a
Revolving Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and the Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.
 
- 58 -

--------------------------------------------------------------------------------

(d)           Reallocation of Participations to Reduce Fronting Exposure.  In
the case of a Defaulting Lender that is a Revolving Lender, all or any part of
such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Article
VI. are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. 
Subject to Section 13.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Revolving Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(e)           Cash Collateral, Repayment of Swingline Loans.


(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii)           At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.


(iii)          The Borrower, and to the extent provided by any Defaulting Lender
that is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).
 
- 59 -

--------------------------------------------------------------------------------

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the obligation of a Defaulting
Lender that is a Revolving Lender to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(v)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Banks’ Fronting Exposures shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Revolving Lender), or (y) the
determination by the Administrative Agent and the Issuing Banks that there
exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.


(f)            Defaulting Lender Cure.  If the Borrower and the Administrative
Agent, and solely in the case of a Defaulting Lender that is a Revolving Lender,
the Swingline Lender and the Issuing Banks, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
and (ii) the Term Loans (if any) to be held by the Term Loan Lenders pro rata as
if there had been no Defaulting Lenders of such Class, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(g)           New Swingline Loans/Letters of Credit.  So long as any Revolving
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


(h)           Purchase of Defaulting Lender’s Commitment; Termination of
Defaulting Lender.


(i)            During any period that a Lender is a Defaulting Lender, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Commitments and Loans to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(b).  No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee.  In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitments and Loans via an assignment subject to and in accordance with the
provisions of Section 13.5.(b).  In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.
 
- 60 -

--------------------------------------------------------------------------------

(ii)           The Borrower may terminate the unused amount of the Commitment of
any Revolving Lender that is a Defaulting Lender upon not less than 15 Business
Days’ prior written notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section 3.9.(b)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (A) no Event of
Default shall have occurred and be continuing, and (B) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.



Section 3.10.
Taxes.

 
(a)           Issuing Banks.  For purposes of this Section, the term “Lender”
includes each Issuing Bank and the term “Applicable Law” includes FATCA.


(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)            Payment of Other Taxes by the Borrower.  The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(d)           Indemnification by the Borrower.  The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
- 61 -

--------------------------------------------------------------------------------

(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.5. relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.


(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)           Status of Lenders.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:


(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), a copy of an executed IRS
Form W-9 (or any successor form) in the format reasonably acceptable to the
Borrower or the Administrative Agent certifying that such Lender is exempt from
U.S. federal backup withholding tax;
 
- 62 -

--------------------------------------------------------------------------------

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, a copy of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, in the format reasonably acceptable to the
Borrower or the Administrative Agent, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)           a copy of an executed IRS Form W-8ECI;


(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit R-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(IV)          to the extent a Foreign Lender is not the beneficial owner, a copy
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit R-2 or Exhibit R-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit R-4 on behalf of each such direct and indirect partner;


(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
- 63 -

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(E)           If any successor Administrative Agent is not a U.S. Person and it
can qualify as a “U.S. branch”, it shall deliver two duly completed copies of
IRS Form W-8ECI (with respect to any payments to be received on its own behalf)
and IRS Form W-8IMY (for all other payments) certifying that it is a “U.S.
branch” on such IRS form and that the payments it receives for the account of
others are not effectively connected with the conduct of its trade or business
in the United States and that it is using such IRS Form W-8IMY as evidence of
its agreement with the Loan Parties to be treated as a U.S. Person with respect
to such payments (and the Loan Parties and Administrative Agent agree to so
treat Administrative Agent as a U.S. Person with respect to such payments), with
the effect that the Loan Parties can make payments to Administrative Agent
without deduction or withholding of any Taxes imposed by the United States.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
- 64 -

--------------------------------------------------------------------------------

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.



Section 3.11.
Appraisals.

 
(a)           Obtaining of Appraisals.  The Administrative Agent (or another
Lender designated by the Administrative Agent) may obtain new Appraisals or an
update to existing Appraisals obtained under this Section 3.11. with respect to
the Unencumbered Assets, or any of them, (i) at any time following a Default or
Event of Default, or (ii) if the Administrative Agent reasonably believes that
there has been a material adverse change or deterioration with respect to any
Unencumbered Asset; provided that the Administrative Agent shall give Borrower
fifteen (15) days prior notice of its intent to obtain Appraisals pursuant to
this Section 3.11(a)(ii) with respect to any Unencumbered Asset, and the
Administrative Agent shall not order, or request that another Lender order, such
Appraisals if Borrower shall remove such Unencumbered Asset from the calculation
of Consolidated Total Adjusted Unencumbered Asset Value prior to the expiration
of such 15-day period.  The Administrative Agent may obtain new Appraisals or
updates to existing Appraisals with respect to any Real Estate included in the
calculation of Consolidated Total Adjusted Asset Value if the Administrative
Agent reasonably believes that a Material Adverse Effect has occurred.  The
expense of such Appraisals and/or updates performed pursuant to this Section
3.11.(a) shall be borne by the Borrower and payable to Administrative Agent
within fifteen (15) days of demand; provided that the Borrower shall not be
obligated to pay for an Appraisal of any individual Unencumbered Asset or other
individual parcel of Real Estate obtained pursuant to this Section 3.11.(a) more
often than once in any period of twelve (12) months.
 
(b)           No Representation Regarding Appraisals.  The Borrower acknowledges
that the Administrative Agent has the right to approve any Appraisal performed
pursuant to this Agreement and ordered by the Administrative Agent pursuant to
Section 3.11.(a).  The Borrower further agrees that the Lenders and the
Administrative Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.


Article IV.  Eligibility of Assets
 

Section 4.1.
Eligibility of Assets.

 
(a)            Existing Unencumbered Assets.  Subject to compliance with the
terms and conditions of Section 6.1.(a), as of the Effective Date the parties
hereto acknowledge and agree that the Assets listed on Schedule 4.1. are
Unencumbered Assets as of the Effective Date.


(b)           Additional Unencumbered Assets.  After the Effective Date, an
Asset shall be included as an Unencumbered Asset upon delivery to the
Administrative Agent of an Unencumbered Asset Certificate pursuant to Section
9.4.(c). setting forth the information required to be contained therein and
assuming that such Asset is included as an Unencumbered Asset.  Subject to the
terms and conditions of this Agreement, upon the Administrative Agent’s receipt
of such certificate, such Asset shall be included as an Unencumbered Asset.
 
- 65 -

--------------------------------------------------------------------------------

(c)           Alternative Acceptance Procedure for Additional Unencumbered
Assets.  Any Asset that does not satisfy all of the requirements of an
Unencumbered Asset shall be included only upon the written approval of the
Requisite Lenders; provided, however, that such approval shall only be a waiver
of those requirements in the definition of Unencumbered Assets specifically set
forth and approved therein with respect to such Asset.



Section 4.2.
Termination of Designation as Unencumbered Asset.

 
An Asset shall cease to be included as an Unencumbered Asset for purposes of
this Agreement if either (i) such Asset ceases to satisfy the requirements of
the definition of the term “Unencumbered Assets” applicable to it (with the
termination effective immediately) or (ii) such Asset is noted to have been
removed as an Unencumbered Asset in an Unencumbered Asset Certificate
subsequently submitted pursuant to this Agreement (with the termination
effective as of the date of receipt by the Administrative Agent of such
Unencumbered Asset Certificate).  Notwithstanding the foregoing, no Asset will
be terminated as an Unencumbered Asset under clause (ii) above if (i) a Default
or Event of Default exists or (ii) a Default or Event of Default would exist
immediately after such Property is terminated as an Unencumbered Asset.


Article V. Yield Protection, Etc.
 

Section 5.1.
Additional Costs; Capital Adequacy.

 
(a)            Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitments (other than any amounts included
in the determination of “LIBOR” in the definition thereof) (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:


(i)            subject any such Lender to any Taxes (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes) on such LIBOR Loans or its Commitments, or
its deposits, reserves, other liabilities or capital attributable thereto;
 
- 66 -

--------------------------------------------------------------------------------

(ii)           imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or


(iii)          imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).


(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes),
reserve, special deposit, capital adequacy, liquidity or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to an Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by such Issuing Bank or any Revolving Lender
hereunder in respect of any Letter of Credit, then, upon demand by such Issuing
Bank or such Lender, the Borrower shall pay immediately to such Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount.


(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Borrower shall not be required to compensate the
Administrative Agent, an Issuing Bank or a Lender pursuant to this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, notifies the Borrower of the Regulatory Change giving rise to
such increased costs or reductions, and of the intention of the Administrative
Agent, such Issuing Bank or such Lender to claim compensation therefor (except
that, if the Regulatory Change giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Determinations by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of the effect of
any Regulatory Change shall, provided that such determinations are made on a
reasonable basis and in good faith, be conclusive and binding for all purposes,
absent manifest error.  The Borrower shall pay the Administrative Agent, such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
- 67 -

--------------------------------------------------------------------------------

Section 5.2.
Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that reasonable and adequate means do not
exist for ascertaining LIBOR for such Interest Period;


(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or


(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Requisite  Lenders notify
the Administrative Agent (with, in the case of the Requisite Lenders, a copy to
Borrower) that the Borrower or Requisite  Lenders (as applicable) have
determined, that:


(a)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(b)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or
 
- 68 -

--------------------------------------------------------------------------------

(c)           syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Requisite Lenders have delivered to the Administrative Agent
written notice that such Requisite Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the LIBOR Market Index Rate component shall no longer
be utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


As used above:
 
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, LIBOR Market Index Rate, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).


- 69 -

--------------------------------------------------------------------------------

Section 5.3.  Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).
 

Section 5.4.
Compensation.

 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that the Administrative Agent reasonably determines is
attributable to:


(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date; provided, that any such
compensation shall, for the avoidance of doubt, in no event include any lost
profit.  Upon the Borrower’s request, the Administrative Agent will provide to
the Borrower, on behalf of any Lender seeking compensation under this Section, a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.


Section 5.5. 
Treatment of Affected Loans.



If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:
 
- 70 -

--------------------------------------------------------------------------------

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.



Section 5.6.
Affected Lenders.



If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., or is a
Lender that sold a participation to a Participant that requests compensation
pursuant to Section 3.10. or 5.1., and the Requisite Lenders are not also doing
the same, (b) the obligation of any Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), 5.2. or 5.3. but the obligation of the Requisite Lenders shall
not have been suspended under such Sections or (c) a Lender becomes a
Non-Consenting Lender, then the Borrower may either (i) demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitments and Loans to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5.(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected Lender under Section 2.4.(j) that have not been repaid, plus (z)
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee or (ii) pay to the Affected Lender the
aggregate principal balance of the Loans then owing to the Affected Lender, plus
the aggregate amount of payments previously made by the Affected Lender under
Section 2.4.(j) that have not been repaid, plus any accrued but unpaid interest
and accrued but unpaid fees owing to the Affected Lender (or such other amount
as may be mutually agreed upon by the Borrower and such Affected Lender), and by
written notice to such Affected Lender, terminate such Affected Lender’s
Commitment, whereupon the Affected Lender shall no longer be a party hereto or
have any rights or obligations hereunder or under any of the other Loan
Documents (but shall continue to be entitled to the benefits of Sections 3.10.,
5.1., 5.4., 13.2. and 13.9. and the other provisions of this Agreement and the
other Loan Documents as provided in Section 13.10. with respect to facts and
circumstances occurring prior to the effective date of such payment).  Each of
the Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender,
any other Lender or any Titled Agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders; provided, however,
notwithstanding anything to the contrary in this Agreement, the Borrower shall
not be obligated to reimburse or otherwise pay an Affected Lender’s
administrative or legal costs incurred as a result of the Borrower’s exercise of
its rights under this Section.  The terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period
up to the date of replacement.  In connection with any such assignment under
this Section 5.6., such Affected Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption; provided that if such Affected Lender fails to
execute such documents within one Business Day of request by the Borrower, such
assignment shall be effective without any further action by such Affected
Lender.
 
- 71 -

--------------------------------------------------------------------------------

Section 5.7.
Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office or to assign its rights and obligations hereunder to another of
its offices, branches or Affiliates with respect to any of its Loans affected by
the matters or circumstances described in Sections 3.10., 5.1. or 5.3. if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.10, 5.1, or 5.3, as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.



Section 5.8.
Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans, in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article VI. Conditions Precedent
 

Section 6.1.
Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)           The Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:


(i)            counterparts of this Agreement executed by each of the parties
hereto (which shall include, without limitation, each of the “Lenders” under the
Existing Term Loan Agreements);


(ii)           Revolving Notes and Term Notes executed by the Borrower, payable
to each applicable Lender (excluding any Lender that has requested that it not
receive Notes) and complying with the terms of Section 2.12.(a) and the
Swingline Note executed by the Borrower;


(iii)          [reserved];
 
- 72 -

--------------------------------------------------------------------------------

(iv)          an opinion of outside counsel to the Borrower and the other Loan
Parties, addressed to the Administrative Agent and the Lenders and covering such
matters as the Administrative Agent may reasonably request;


(v)           copies of the certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of incorporation or formation of such Person (or in the case of any Loan
Party other than the Borrower, any other date acceptable to the Administrative
Agent so long as such organizational documents are certified as of the Effective
Date by the Secretary or Assistant Secretary (or other individual performing
similar functions) of the applicable Loan Party);


(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation or incorporation of each such Person;


(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)           an Unencumbered Asset Certificate calculated as of December 31,
2017;


(x)            a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending December 31, 2017;


(xi)           a Closing Certificate substantially in form of Exhibit T,
executed on behalf of the Borrower by an authorized officer of the Borrower;


(xii)          [reserved];


(xiii)        evidence that the Fees, if any, then due and payable under Section
3.5., together with all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent, the Lead Arrangers and any of the Lenders,
including without limitation, the reasonable fees and expenses of counsel to the
Administrative Agent invoiced to the Borrower at least 2 Business Days prior to
the Agreement Date, have been paid (or substantially concurrently with the first
Credit Event will be paid); and


(xiv)        copies of the notice sent to all of the holders of the notes
outstanding under each of the Existing Note Purchase Agreements pursuant to
Section 9.7(b) of each Existing Note Purchase Agreement directing the release of
SCA as a guarantor under each of the Existing Note Purchase Agreements;
 
- 73 -

--------------------------------------------------------------------------------

(xv)          such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;


(b)           there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders by or on
behalf of the Borrower prior to the Agreement Date in connection with the
transactions contemplated by this Agreement that has had or could reasonably be
expected to result in a Material Adverse Effect;


(c)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which is
reasonably likely to be adversely determined, and, if adversely determined,
could reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(d)           the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;


(e)           the Lenders shall have completed their accounting, business,
financial, legal, tax, environmental and regulatory due diligence investigation
of the Borrower, the Guarantors and the Unencumbered Assets in scope, and with
results, satisfactory to the Lenders in their sole discretion; and


(f)           the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender at least 2
Business Days prior to the Agreement Date in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.
 
- 74 -

--------------------------------------------------------------------------------

Section 6.2.
Conditions Precedent to All Loans and Letters of Credit.

 
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder or waived or consented to by the
applicable Lenders in accordance with the provisions of Section 13.6.; and (c)
in the case of the borrowing of Revolving Loans, the Administrative Agent shall
have received a timely Notice of Revolving Borrowing, in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing, and in the case of the issuance of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent, the Issuing Banks and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in Section 6.1., solely in
the case of the initial Loan made or Letter of Credit issued hereunder,
whichever occurs first, and in this Section, in the case of the making of all
Loans and the issuance of all Letters of Credit have been satisfied or waived. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders that the
conditions precedent for initial Loans set forth in Sections 6.1. and 6.2. that
have not previously been waived by the Lenders in accordance with the terms of
this Agreement have been satisfied.


Article VII. Representations and Warranties
 

Section 7.1.
Representations and Warranties.

 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, limited liability company, partnership
or other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.
 
- 75 -

--------------------------------------------------------------------------------

(b)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests.  As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Borrower and its Subsidiaries owns, free and clear of
all Liens, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person.  Part II of Schedule 7.1.(b) correctly sets forth, as of the Agreement
Date, all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.


(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally (whether in a proceeding at law or in equity).


(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) in any material
respect relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation or the bylaws of the Borrower or the organizational or governing
documents of any Loan Party, or any material indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.


(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, each of the other Loan Parties and each of the other Subsidiaries is
in compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(f)            Title to Properties; Liens.  Schedule 7.1.(f) is, as of December
31, 2017, a complete and correct listing of all real estate assets of the
Borrower, each other  Loan Party and each other Subsidiary, setting forth, for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property.  During the period from
December 31, 2017 to and including the Agreement Date, the Borrower and its
Subsidiaries have not acquired or disposed of any material real estate assets. 
Schedule 4.1. is, as of December 31, 2017, a complete and correct listing of all
Unencumbered Assets.  Each of the Borrower, each other Loan Party and each other
Subsidiary has good, marketable (in the case of real property) and legal title
to, or a valid leasehold interest in, its respective material assets.  No
Unencumbered Asset is subject to any Lien other than Permitted Liens or any
Negative Pledge (other than a Negative Pledge in favor of a Loan Party).
 
- 76 -

--------------------------------------------------------------------------------

(g)           Existing Indebtedness; Consolidated Total Indebtedness.  Part I of
Schedule 7.1.(g) is, as of December 31, 2017, a complete and correct listing of
all Indebtedness (including all Guarantees) of each of the Borrower, the other
Loan Parties and the other Subsidiaries, and if such Indebtedness is secured by
any Lien, a description of all of the property subject to such Lien.  Part II of
Schedule 7.1.(g) is, as of such date, a complete and correct listing of all
Consolidated Total Indebtedness of the Borrower, the other Loan Parties and the
other Subsidiaries (excluding any Indebtedness set forth on Part I of such
Schedule).  The outstanding principal amount of additional Indebtedness incurred
by the Borrower and its Subsidiaries during the period from December 31, 2017 to
and including the Agreement Date does not exceed $200,000,000 in the aggregate.


(h)           Material Contracts.  Schedule 7.1.(h) is, as of December 31, 2017,
a true, correct and complete listing of all Material Contracts.  Copies of any
Material Contracts entered into by the Borrower or any Subsidiary during the
period from December 31, 2017 to and including the Agreement Date have been
publicly filed by the Borrower with the SEC.  As of the Agreement Date, each of
the Borrower, the other Loan Parties and the other Subsidiaries that are parties
to any Material Contract has performed and is in compliance with all of the
terms of such Material Contract to the extent that the noncompliance therewith
would give any other party thereto the right to terminate such Material
Contract.


(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened in writing)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) is reasonably likely to be adversely
determined and, if adversely determined, could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.


(j)            Taxes.  All federal, material state and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all material
federal, state and other taxes, assessments and other governmental charges or
levies upon, each Loan Party, each other Subsidiary and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States federal income
tax returns of the Borrower, any other Loan Party or any other Subsidiary is
under a material tax audit.  All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP to the
extent required under GAAP.


(k)           Financial Statements.  The Borrower has furnished to the
Administrative Agent for distribution to the Lenders copies of (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal years ended December 31, 2015 and December 31, 2016, and the
related audited consolidated statements of income, equity and cash flows for the
fiscal years ended on such dates, with the opinion thereon of Ernst & Young LLP,
and (ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended September 30, 2017, and
the related unaudited consolidated statements of income and cash flows of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended on such
date.  Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments and the absence of footnotes). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.
 
- 77 -

--------------------------------------------------------------------------------

(l)            No Material Adverse Change.  Since December 31, 2016, there have
been no events, changes, circumstances or occurrences that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
The Borrower is Solvent and the Borrower and its Subsidiaries on a consolidated
basis are Solvent.


(m)          ERISA.


(i)            Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, each Employee Benefit Plan is
in compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws.  Each Employee Benefit Plan that is intended to be
tax qualified under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or is maintained under a prototype
plan and may rely upon a favorable opinion letter issued by the IRS with respect
to such prototype plan, or an application for such a letter is currently being
processed by the IRS with respect thereto.  To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each such Employee Benefit Plan’s favorable determination letter or opinion
letter.


(ii)           Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii)  there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action (other than routine claims for benefits) against the Borrower by any
Governmental Authority, plan participant or beneficiary with respect to any
Employee Benefit Plan; (iii) there are no violations of the fiduciary
responsibility rules by the Borrower or, to the knowledge of the Borrower, any
other fiduciary with respect to any Employee Benefit Plan; and (iv) no member of
the ERISA Group has engaged in a non-exempt “prohibited transaction,” as defined
in Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Qualified Plan, that would reasonably be expected to subject
any member of the Borrower or such Subsidiary to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or an excise tax imposed by
Section 4975 of the Internal Revenue Code.


(n)           Absence of Defaults.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any judgment, decree or order to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
- 78 -

--------------------------------------------------------------------------------

(o)           Environmental Laws.  In the ordinary course of business, and from
time to time, each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties.  Each of the Borrower, each
other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Assets, (ii)
has obtained all Governmental Approvals which are required under Environmental
Laws, and each such Governmental Approval is in full force and effect, and (iii)
is in compliance with all terms and conditions of such Governmental Approvals,
where with respect to each of the immediately preceding clauses (i) through
(iii) the failure to obtain or to comply with could reasonably be expected to
have a Material Adverse Effect.  Except for any of the following matters that
could not reasonably be expected to have a Material Adverse Effect, no Loan
Party has any knowledge of, or has received notice of, any past, present, or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to any Loan
Party or any other Subsidiary, their respective businesses, operations or with
respect to the Assets, may:  (x) cause or contribute to an actual or alleged
violation of or noncompliance with Environmental Laws, (y) cause or contribute
to any other potential common‑law or legal claim or other liability, or (z)
cause any of the Assets (or related underlying Real Estate) to become subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Assets (or related underlying Real Estate) is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law, except to the
extent all such listings taken together could not reasonably be expected to
result in a Material Adverse Effect.  To the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Assets (or related underlying
Real Estate) are or have been transported to, or disposed of at, any location
that is listed or proposed for listing on the National Priority List or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.


(p)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(q)           Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.
 
- 79 -

--------------------------------------------------------------------------------

(r)            Affiliate Transactions.  As of the Agreement Date, except as set
forth on Schedule 7.1.(r), and as permitted by Section 10.8., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.


(s)           Intellectual Property.  Except for such instances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (1) each of the Loan Parties and each other Subsidiary owns or
has the right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person; (2) all
such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances and (3) no claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property.


(t)            Business.  As of the Agreement Date, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged primarily in the business of
owning, financing the acquisition and development of, operating, buying, selling
and managing completed commercial properties leased to third party tenants
principally, but not exclusively, on a net lease basis, and extending mortgage
loans, together with other business activities incidental thereto.


(u)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  Except for Fees payable pursuant to the Fee Letter, no other similar
fees or commissions will be payable by any Loan Party for any other services
rendered to the Borrower, any other Loan Party or any other Subsidiary ancillary
to the transactions contemplated hereby.


(v)           Accuracy and Completeness of Information.   All written
information, reports and other papers and data (other than financial projections
and other forward looking statements and general economic and general industry
data) furnished to the Administrative Agent, any Issuing Bank or any Lender by,
on behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary, in connection with the negotiation, preparation or execution
of this Agreement or delivered hereunder from time to time, taken as a whole,
together with the information publicly filed by the Borrower or its Subsidiaries
with the SEC does not, taken as a whole, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and absence of full
footnote disclosure).  All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender by or on behalf of the Borrower, any other
Loan Party or any other Subsidiary were or will be prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that projections are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such information may differ significantly
from the forecasted, estimated, pro forma, project or anticipated results and
assumptions, and such differences may be material).
 
- 80 -

--------------------------------------------------------------------------------

(w)          Unencumbered Assets.  Each of the Assets included in calculations
of Consolidated Total Adjusted Unencumbered Asset Value qualifies as an
Unencumbered Asset.


(x)           Not Plan Assets; No Non-Exempt Prohibited Transactions.  None of
the assets of the Borrower, any other Loan Party or any other Subsidiary
constitutes, and none of the Borrower, any other Loan Party or any other
Subsidiary will be using in connection with the Loans, the Letters of Credit or
the Commitments any, “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Employee Benefit Plans. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute non-exempt “prohibited transactions” under ERISA or the Internal
Revenue Code.


(y)          Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”).  The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Borrower, its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and applicable Sanctions in all material respects.  None of the Borrower or
any Subsidiary is, or derives any portion of its assets or operating income from
investments in or transactions with, a Sanctioned Person and, to the knowledge
of the Borrower, none of the respective directors, officers, employees or agents
of the Borrower or any of its Subsidiaries is a Sanctioned Person.


(z)           REIT Status.  The Borrower qualifies as, and has elected to be
treated as, a REIT.


(aa)         EEA Financial Institution.  Neither the Borrower nor any other Loan
Party is an EEA Financial Institution.



Section 7.2.
Survival of Representations and Warranties, Etc.

 
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14.(a)., the date on which any
extension of the 2017 Term Loan Maturity Date is effectuated pursuant to Section
2.14.(b)., the date on which any increase of the Revolving Commitments is
effectuated pursuant to Section 2.17. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder or as
waived or consented to by the applicable Lenders in accordance with Section
13.6.  All such representations and warranties shall survive the effectiveness
of this Agreement, the execution and delivery of the Loan Documents and the
making of the Loans and the issuance of the Letters of Credit.
 
- 81 -

--------------------------------------------------------------------------------

Article VIII. Affirmative Covenants
 
Until the Payment in Full of the Obligations, the Borrower shall comply with the
following covenants:



Section 8.1.
Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 10.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence (in the case of the Borrower, in a United States
jurisdiction), rights, franchises, licenses and privileges in the jurisdiction
of its incorporation or formation and qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.



Section 8.2.
Compliance with Applicable Law.

 
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Assets (or the
underlying Real Estate related thereto) to comply, with all Applicable Law,
including the obtaining of all Governmental Approvals, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Terrorism Laws and applicable Sanctions.



Section 8.3.
Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents and except as
may otherwise be expressly permitted herein, the Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, protect and preserve all of
its respective material properties, including, but not limited to, all material
Intellectual Property necessary to the conduct of its respective business, and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted.


Section 8.4.
Conduct of Business.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section
7.1.(t).



Section 8.5.
Insurance.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
- 82 -

--------------------------------------------------------------------------------

Section 8.6.
Payment of Taxes and Claims.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien (other than a Lien not
resulting in an Event of Default under Section 11.1.(h)) on any properties of
such Person; provided, however, that this Section shall not require the payment
or discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings diligently conducted which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP to the
extent required by GAAP.



Section 8.7.
Books and Records; Inspections.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which, in all material
respects, full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities.  The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice.  The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their reasonable costs and expenses incurred in connection
with the exercise of their rights under this Section only if such exercise
occurs while a Default or Event of Default exists.  The Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with the Administrative
Agent or any Lender in accordance with the terms of this Section.



Section 8.8.
Use of Proceeds.

 
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Assets owned
by the Borrower or any Subsidiary; (b) to finance acquisitions and equity and
debt investments otherwise permitted under this Agreement; (c) to finance
capital expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries (including scheduled amortization payments on Indebtedness); and
(d) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries (including distributions and stock repurchases otherwise permitted
under this Agreement).  The Borrower shall only use Letters of Credit for the
same purposes for which it may use the proceeds of Loans.  The Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Borrower may use proceeds of the Loans to purchase outstanding
shares of its common stock and Preferred Securities (to the extent such payments
are permitted by Section 10.1.(c)) so long as such use will not result in any of
the Loans, Letters of Credit or other Obligations being considered to be
“purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.  No proceeds of any Loan or any Letter of Credit will be used
directly or indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.
 
- 83 -

--------------------------------------------------------------------------------

Section 8.9.
Environmental Matters.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with, and to include within all leases relating to any
Asset (or underlying Real Estate related thereto) for which the Borrower, any
other Loan Party or other Subsidiary is the lessor or lender terms requiring
their respective tenants and/or borrowers to comply with, all Environmental Laws
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Assets (or underlying Real Estate related thereto) to comply, with all
Environmental Laws in all material respects.  The Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions and pay or arrange to pay all costs necessary for it and for the Assets
(or underlying Real Estate related thereto) to comply in all material respects
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Assets (or
underlying Real Estate related thereto) as required under Environmental Laws. 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.



Section 8.10.
Further Assurances.

 
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.



Section 8.11.
Material Contracts.

 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with all terms and
conditions of all Material Contracts to which it is a party to the extent that
the failure to comply therewith would permit any other party thereto to
terminate such Material Contract.  The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.



Section 8.12.
REIT Status.

 
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
 
- 84 -

--------------------------------------------------------------------------------

Section 8.13.
Exchange Listing.

 
The Borrower shall maintain at least one class of common shares having trading
privileges on the New York Stock Exchange or NYSE Amex Equities or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System.



Section 8.14.
Guarantors.

 
(a)           Requirements to Become a Guarantor.  As soon as available, and in
any event within 30 days of the date on which a Subsidiary Guarantees, or
otherwise becomes obligated at any time, whether as a borrower or an additional
or co-borrower or otherwise, for or in respect of, any Recourse Indebtedness,
the Borrower shall deliver to the Administrative Agent each of the following in
form and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xiv) of Section 6.1.(a) and
under Section 6.1.(e) if such Subsidiary had been required to become a Guarantor
on the Agreement Date; provided, that (x) the foregoing requirement to become a
Guarantor shall not apply to Guaranties of exceptions to non-recourse liability
described in the definition of “Non-Recourse Indebtedness” and (y) in lieu of
causing such Subsidiary to become a Guarantor, by written notice to the
Administrative Agent, the Borrower may elect to exclude such Subsidiary and all
Assets owned directly or indirectly by such Subsidiary from inclusion as
Unencumbered Assets (whereupon no Assets of such Subsidiary or any Subsidiary of
such Subsidiary shall be included in the calculation of Consolidated Total
Adjusted Unencumbered Asset Value) (any such Subsidiary, a “Designated Excluded
Subsidiary”).  In addition, the Borrower shall be permitted, in its sole
discretion, to cause any Subsidiary to become a Guarantor at any time by
delivering to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Subsidiary and (ii) the items that would have been delivered
under subsections (iv) through (viii) and (xiv) of Section 6.1.(a) and under
Section 6.1.(e) if such Subsidiary had been required to become a Guarantor on
the Agreement Date.  Notwithstanding the foregoing, so long as the Borrower has
delivered the notices specified in Section 6.1.(a).(xiv) on or prior to the
Effective Date, the Borrower shall not be required to cause SCA to become a
Guarantor under this Section 8.13.(a) solely due to SCA being a guarantor or
obligor under the Existing Note Purchase Agreements during the period from the
Effective Date until the effective date of such notices.


(b)           Release of Guarantors.  The Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i)(A) such Guarantor is not, or simultaneously with its release from the
Guaranty will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a), (B) such Guarantor has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Subsidiary
or (C) the Borrower has elected to designate such Subsidiary as a Designated
Excluded Subsidiary; (ii) no Default or Event of Default shall then be in
existence or would occur as a result of such release (including after giving pro
forma effect to the removal of any Asset from the calculation of Consolidated
Total Adjusted Unencumbered Asset Value as a result thereof); (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the date of such release with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except to the extent otherwise qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents or waived or consented to by the applicable Lenders in accordance with
the provisions of Section 13.6.; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
 
- 85 -

--------------------------------------------------------------------------------

Article IX. Information
 
Until the Payment in Full of the Obligations, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:



Section 9.1.
Quarterly Financial Statements.

 
As soon as available and in any event within 15 days after the same is filed
with the SEC (but in no event later than 45 days after the end of each of the
first, second and third fiscal quarters of each fiscal year of the Borrower),
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer of the Borrower, in his or her opinion,
to present fairly, in accordance with GAAP, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year‑end audit adjustments and the
absence of footnotes).



Section 9.2.
Year‑End Statements.

 
As soon as available and in any event within 15 days after the same is filed
with the SEC (but in no event later than 90 days after the end of each fiscal
year of the Borrower), the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be (a)
certified by the chief financial officer of the Borrower, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
financial position of the Borrower and its Subsidiaries as at the date thereof
and the result of operations for such period and (b) accompanied by the report
thereon of Ernst & Young LLP  or any other independent certified public
accountants of recognized national standing whose report shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than a qualification, if
applicable, as to going concern status due to the impending maturity of the
Obligations within 12 months) and who shall have authorized the Borrower to
deliver such financial statements and report to the Administrative Agent and the
Lenders pursuant to this Agreement.



Section 9.3.
Compliance Certificate.

 
At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit S (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal quarter or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1.; and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.
 
- 86 -

--------------------------------------------------------------------------------

Section 9.4.
Other Information.

 
(a)           Within 5 Business Days after the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;


(b)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all
material press releases issued by the Borrower, any Subsidiary or any other Loan
Party;


(c)           As soon as available and in any event within 45 days after the end
of each fiscal quarter of the Borrower, an Unencumbered Asset Certificate
setting forth the information to be contained therein as of the last day of such
fiscal quarter;


(d)           No later than 90 days after the end of each fiscal year of the
Borrower, projected balance sheets, operating statements and cash flow budgets
of the Borrower and its Subsidiaries on a consolidated basis for each quarter of
the next succeeding fiscal year;


(e)           Within 30 days of Borrower’s obtaining knowledge, any ERISA Event
that individually, or together with any other ERISA Event that has occurred,
would reasonably be expected to have a Material Adverse Effect, a certificate
from the Borrower setting forth details as to such occurrence and the action, if
any, which the Borrower or applicable member of the ERISA Group is required or
proposes to take;


(f)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which, if
determined or resolved adversely to such Person, could reasonably be expected to
have a Material Adverse Effect;


(g)           A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of any Loan Party within 5 Business Days after the
effectiveness thereof;


(h)           Prompt notice of any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party or any other Subsidiary which has had, or could reasonably be expected to
have, a Material Adverse Effect;


(i)            Prompt notice of the occurrence of any Default or Event of
Default;


(j)            Promptly upon entering into any Material Contract after the
Agreement Date, a copy of such Material Contract and prompt notice of any event
constituting a breach of a Material Contract by the Borrower, any other Loan
Party or any other Subsidiary, which breach (with the passage of time, the
giving of notice, or otherwise), would permit a counterparty to such Material
Contract to terminate such  Material Contract;
 
- 87 -

--------------------------------------------------------------------------------

(k)           Prompt notice of any order, judgment or decree in excess of
$20,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;


(l)            Prompt notice of any written notification of a material violation
of any Applicable Law or any inquiry shall have been received by any Loan Party
or any other Subsidiary from any Governmental Authority;


(m)          Promptly upon the reasonable request of the Administrative Agent,
evidence of the Borrower’s calculation of the Equity Percentage with respect to
a Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail reasonably satisfactory to the Administrative Agent;


(n)           Promptly, upon the Borrower becoming aware of any change in the
Credit Rating, a certificate stating that the Borrower’s Credit Rating has
changed and the new Credit Rating that is in effect;


(o)           Promptly, upon each request, information of the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act; and


(p)           From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Asset or the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower, any of its Subsidiaries, or
any other Loan Party as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.



Section 9.5.
Electronic Delivery of Certain Information.

 
(a)           Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including SEC/EDGAR, IntraLinks, SyndTrak, DebtDomain or any
other commercial, third-party website or any website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Banks) pursuant to Article
II. (which delivery is covered by subsection (b) below) and (ii) any Lender (or
Issuing Bank) that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered 24 hours after the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
(which notice may be given electronically) of said posting and provides a link
thereto; provided, (x) if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 12:00 p.m. Eastern time on the
opening of business on the next business day for the recipient and (y) if the
deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 12:00 p.m. Eastern time on the
next business day of the recipient.  Notwithstanding anything contained herein,
the Borrower shall deliver paper copies (which for the avoidance of doubt may be
delivered by facsimile) of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
 
- 88 -

--------------------------------------------------------------------------------

(b)           Notwithstanding anything to the contrary in the foregoing
subsection (a) and for the avoidance of doubt, (i) any documents required to be
delivered by any Loan Party pursuant to the Loan Documents may be delivered by
electronic means described above, and for all purposes hereunder, including
delivery of information required under Article IX., electronic delivery of such
documents by any such Loan Party to the Administrative Agent, the Issuing Banks
and the Lenders shall be deemed effective (x) when such documents are delivered
to the Administrative Agent and such Loan Party receives an acknowledgement from
the Administrative Agent (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement), or (y) if posted to a
website as described in subsection (a) above, when notice of such posting is
given to the Administrative Agent (which notice may be given electronically and
deemed effective in accordance with this subsection); provided, that, in any
event, any documents or notices delivered electronically pursuant to this
subsection shall be deemed delivered 24 hours after the Borrower delivers such
documents or posts such notice electronically to the Administrative Agent;
provided, further, however, that (x) if such documents are not delivered or such
notice of posting of documents to such a website is not sent during normal
business hours of the Administrative Agent, such documents or notice shall be
deemed to have been sent at the opening of the next Business Day of the
Administrative Agent and (y) if the deemed time of delivery occurs on a day that
is not a Business Day, the deemed time of delivery shall be 12:00 p.m. Eastern
time on the next Business Day; and (ii) documents required to be delivered
pursuant to Article II. may be delivered electronically to a website provided
for such purpose by the Administrative Agent pursuant to procedures provided to
the Borrower by the Administrative Agent.



Section 9.6.
Public/Private Information.

 
The Borrower shall cooperate with the reasonable requests of the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower.  Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower to the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and the Borrower shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.



Section 9.7.
USA Patriot Act Notice; Compliance.

 
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
 
- 89 -

--------------------------------------------------------------------------------

Article X. Negative Covenants
 
Until the Payment in Full of the Obligations, the Borrower shall comply with the
following covenants:



Section 10.1.
Financial Covenants.

 
(a)           Consolidated Total Indebtedness to Consolidated Total Adjusted
Asset Value. The Borrower will not permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Adjusted Asset Value (expressed as a
percentage) to exceed sixty percent (60.0%) as of the last day of any fiscal
quarter of the Borrower.


(b)           Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not permit the ratio of Consolidated EBITDA determined for the most
recently ended four (4) calendar quarters to Consolidated Fixed Charges for the
most recently ended four (4) calendar quarters, to be less than 1.50 to 1.00 as
of the last day of any fiscal quarter of the Borrower.


(c)           Consolidated Total Secured Indebtedness to Consolidated Total
Adjusted Asset Value. The Borrower will not permit the ratio of Consolidated
Total Secured Indebtedness to Consolidated Total Adjusted Asset Value (expressed
as a percentage) to exceed forty-five percent (45.0%) as of the last day of any
fiscal quarter of the Borrower.


(d)           Ratio of Unencumbered NOI to Interest Expense on Unsecured
Indebtedness. The Borrower will not permit the ratio of (i) Unencumbered NOI of
the Borrower and its Subsidiaries determined on a consolidated basis to (ii)
Interest Expense on Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis, to be less than 2.00 to 1.00 as of the last
day of any fiscal quarter of the Borrower.


(e)           Consolidated Unsecured Leverage Ratio. The Borrower will not
permit the ratio of Consolidated Total Unsecured Indebtedness determined as of
such date to Consolidated Total Adjusted Unencumbered Asset Value determined as
of such date to be greater than the Maximum Unsecured Leverage Ratio as of the
last day of any fiscal quarter of the Borrower.  As used herein, “Maximum
Unsecured Leverage Ratio” means, sixty percent (60%); provided that the Borrower
shall have the option, exercisable no more than three (3) times during the term
of this Agreement, to elect that the Maximum Unsecured Leverage Ratio may exceed
sixty percent (60%) (but in no event, greater than sixty-five percent (65%)) for
any fiscal quarter in which the Borrower or any of its Subsidiaries completes a
Material Acquisition and the two immediately succeeding fiscal quarters so long
as the Borrower has delivered a written notice to the Administrative Agent that
the Borrower is exercising its option under this proviso.


(f)           Minimum Consolidated Tangible Net Worth. The Borrower will not
permit Consolidated Tangible Net Worth as of the last day of any fiscal quarter
of the Borrower to be less than the sum of (i) $1,000,000,000.00, plus (ii)
seventy-five percent (75%) of the sum of any additional Net Offering Proceeds
after September 22, 2015; provided, however, that on any date of determination,
the covenant contained in this Section 10.1(f). shall not require the Borrower
to maintain a higher Consolidated Tangible Net Worth than the highest
Consolidated Tangible Net Worth (or similar or equivalent term) required to be
maintained by the Borrower under each Existing Credit Facility, Amended Credit
Facility or New Credit Facility to which the Borrower or any Guarantor is a
party on such date of determination; provided, that the Borrower agrees that it
will not, nor will it permit any Subsidiary or Affiliate to, directly or
indirectly, pay or cause to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Borrower, any co-obligor or any Guarantor as consideration for or as an
inducement to the entering into by any such creditor of any amendment, waiver or
other modification to any Existing Credit Facility, Amended Credit Facility or
New Credit Facility, as the case may be, the effect of which amendment, waiver
or other modification is to exclude, terminate, loosen, tighten or otherwise
amend or modify any requirement thereunder to maintain a minimum Consolidated
Tangible Net Worth (or similar or equivalent term), unless such consideration or
remuneration is concurrently paid, on the same terms, ratably to the Lenders.
 
- 90 -

--------------------------------------------------------------------------------

(g)          Distributions.  If a Default or Event of Default shall have
occurred and be continuing, the Borrower shall make no Distributions or
Preferred Distributions to its shareholders, partners, members or other owners,
other than Distributions in an amount equal to the minimum distributions
required under the Internal Revenue Code to maintain the status of the Borrower
as a REIT under the Internal Revenue Code and to avoid the payment of any income
or excise taxes imposed under Sections 857(b)(1), 857(b)(3) or 4981 of the
Internal Revenue Code, as evidenced by a certification of the principal
financial or accounting officer of Borrower containing calculations in detail
reasonably satisfactory in form and substance to the Agent.



Section 10.2.
Negative Pledge.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) create, assume, incur, or permit or suffer to exist any Lien
upon any of the Unencumbered Assets or any direct or indirect ownership interest
of the Borrower in any Subsidiary owning any Unencumbered Asset, other than
Permitted Liens or (b) permit any Unencumbered Asset or any direct or indirect
ownership interest of the Borrower in any Subsidiary owning any Unencumbered
Asset, to become subject to a Negative Pledge (other than a Negative Pledge in
favor of a Loan Party) if immediately prior to the creation, assumption,
incurrence or existence of such Lien, or Unencumbered Asset or ownership
interest becoming subject to a Negative Pledge, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.



Section 10.3.
Restrictions on Intercompany Transfers.

 
Other than as expressly set forth in this Agreement, the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary that directly or
indirectly owns any Unencumbered Asset to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any other Subsidiary; (b) pay any Indebtedness owed to
the Borrower or any other Subsidiary; (c) make loans or advances to the Borrower
or any other Subsidiary; or (d) transfer any of its property or assets to the
Borrower or any other Subsidiary; other than (i) with respect to clauses (a)
through (d), (1) those encumbrances or restrictions (x) contained in any Loan
Document, (y) existing by reason of Applicable Law or (z) contained in any
Unencumbered Asset Documents and running in favor of a Loan Party, (2) customary
restrictions contained in the organizational documents of any Subsidiary that is
not a Wholly Owned Subsidiary (but only to the extent applicable solely to the
Equity Interest in such Subsidiary or the assets of such Subsidiary) and (3)
Permitted Unsecured Indebtedness Restrictions and encumbrances or restrictions
contained in any agreement evidencing Unsecured Indebtedness so long as such
encumbrances or restrictions are substantially similar to, or not more
restrictive than, those contained in the Loan Documents or, (ii) with respect to
clause (d), (1) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any other Subsidiary in
the ordinary course of business, (2) customary restrictions on transfer
contained in leases applicable only to the property subject to such lease, (3)
restrictions on transfer contained in any agreement relating to the transfer,
sale, conveyance or other disposition of a Subsidiary or the assets of a
Subsidiary permitted under this Agreement pending such transfer, sale,
conveyance or other disposition; provided that in any such case, the
restrictions apply only to the Subsidiary or the assets that are the subject of
such transfer, sale, conveyance or other disposition, (4) customary
non-assignment provisions or other customary restrictions on transfer arising
under licenses and other contracts entered into in the ordinary course of
business; provided, that such restrictions are limited to assets subject to such
licenses and contracts and (5) restrictions on transfer contained in any
agreement evidencing Secured Indebtedness secured by a Lien on assets that the
Borrower or a Subsidiary may create, incur, assume, or permit or suffer to exist
under this Agreement; provided that in any such case, the restrictions apply
only to the assets that are encumbered by such Lien.
 
- 91 -

--------------------------------------------------------------------------------

Section 10.4.
Merger, Consolidation, Sales of Assets, Acquisitions and Other Investments.

 
(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation or (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); provided, however, that, so long as no Default or
Event of Default exists, or would result therefrom, (1) the Borrower may merge
with any of its Subsidiaries or any other Person; provided that the Borrower is
the continuing or surviving Person, (2) any Subsidiary of the Borrower may be
merged or consolidated with or into any other Subsidiary of the Borrower or
another Person; provided that the surviving or continuing Person is a
Subsidiary, and provided further, that (x) if either Subsidiary is a Wholly
Owned Subsidiary of the Borrower, the surviving or continuing Person is a Wholly
Owned Subsidiary of the Borrower and (y) if the Borrower is party to any such
merger or consolidation, the Borrower shall be the surviving or continuing
Person, (3) a Subsidiary of the Borrower may be merged or consolidated with or
into any other Person in connection with a sale or disposition permitted by
Section 10.4.(b) or an Investment permitted by Section 10.4.(c), and (4) any
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect.


 
(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that, (i) the Borrower or any Subsidiary may sell,
transfer, contribute or otherwise dispose of any of its assets to the Borrower
or to any other Subsidiary, (ii) the Borrower and the Subsidiaries may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of business and may sell their respective assets in the
ordinary course of business or because such assets have become damaged, worn,
obsolete or unnecessary or are no longer used or useful in their business, (iii)
the Borrower and the Subsidiaries may convey, sell, transfer or otherwise
dispose of cash and cash equivalents and inventory, fixtures, furnishings and
equipment in the ordinary course of business and (iv) the Borrower and the
Subsidiaries may make other conveyances, sales, transfers and other dispositions
so long as immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1. and if the value of the assets to be
conveyed, sold, transferred or otherwise disposed of to a Person other than the
Borrower or a Subsidiary exceeds the Substantial Amount, the Borrower shall have
delivered to the Administrative Agent and the Lenders (A) at least 10 Business
Days’ prior written notice of such conveyance, sale, transfer, disposition and
(B) a Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
conveyance, sale, transfer, disposition.
 
- 92 -

--------------------------------------------------------------------------------

(c)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, engage in a transaction in which the Borrower, any
other Loan Party or any other Subsidiary acquires assets of any other Person for
an amount exceeding the Substantial Amount, or make an Investment in an amount
exceeding the Substantial Amount; provided, however, that: (i) the Borrower, any
other Loan Party and any other Subsidiary may, directly or indirectly, acquire
(whether by purchase, acquisition of Equity Interests of a Person, or as a
result of a merger or consolidation) assets for an amount exceeding the
Substantial Amount, or make an Investment in an amount exceeding the Substantial
Amount, so long as (x) immediately prior thereto, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1. and (y) the Borrower shall have
delivered to the Administrative Agent and the Lenders (A) at least 10 Business
Days’ prior written notice of such acquisition or Investments and (B) a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
acquisition or Investment, (ii) the Borrower, any other Loan Party and any other
Subsidiary may make any acquisition or Investment permitted by Section 10.4.(a)
above and (iii) the Borrower, any other Loan Party and any other Subsidiary may
make Investments received in respect of transactions permitted by Section
10.4.(b) above.



Section 10.5.
Plans.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.



Section 10.6.
Fiscal Year.

 
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.



Section 10.7.
Modifications of Organizational Documents and Material Contracts.

 
The Borrower shall not enter into, and shall not permit any Subsidiary or other
Loan Party to enter into any amendment, supplement, restatement or other
modification or waiver of the application of any provision of its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement, limited liability company agreement
or other applicable organizational document if such amendment, supplement,
restatement or other modification of its certificate or articles of
incorporation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) that
(a) is adverse to the interest of the Administrative Agent, the Issuing Banks or
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.  The Borrower shall not enter into, and shall not
permit any Subsidiary or other Loan Party to enter into, any Material Contract,
or any amendment or modification to any Material Contract, which could
reasonably be expected to have a Material Adverse Effect; provided, however,
that this sentence will not prohibit the entry into, or supplement of, any debt
instrument in connection with the issuance, by the Borrower or any of its
Subsidiaries, of Indebtedness, so long as such issuance of Indebtedness is not
prohibited by the other provisions of this Article X.
 
- 93 -

--------------------------------------------------------------------------------

Section 10.8.
Transactions with Affiliates.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r), (b)
transactions in the ordinary course of business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, (c) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business, (d) Distributions not prohibited by Section
10.1.(g), (e) transactions with Unconsolidated Affiliates relating to the
provision of management services and overhead and similar arrangements in the
ordinary course of business, (f) employment and severance arrangements between
the Borrower or any of its Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements, (g) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, managers, officers, employees and consultants of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership, management or operation of the Borrower and its
Subsidiaries and (h) transactions between or among the Borrower and its
Subsidiaries.



Section 10.9.
Derivatives Contracts.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.



Section 10.10.
Line of Business.

 
The Borrower will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Borrower and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Borrower and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement.



Section 10.11.
Terrorism Sanctions Regulations.

 
The Borrower will not and will not permit any Controlled Entity (a) to become
(including by virtue of being controlled by a Sanctioned Person), own or control
a Sanctioned Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Loans) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any U.S. or European Union law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any Anti-Terrorism Laws, or (c) to engage in any activity that
could subject such Person or any holder to sanctions under the Comprehensive
Iran Sanctions, Accountability and Divestment Act or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any economic or trade sanction that OFAC is responsible for
administering and enforcing, or any economic sanctions regulations administered
and enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing.
 
- 94 -

--------------------------------------------------------------------------------

Article XI. Default
 

Section 11.1.
Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower or any other Loan Party shall,
under this Agreement or any other Loan Document, fail to pay (whether upon
demand, at maturity, by reason of acceleration or otherwise), (i) when due, the
principal on any of the Loans or any Reimbursement Obligation or (ii) within 5
Business Days of the date the Borrower or any other Loan Party has received
notice of such failure from the Administrative Agent, any interest or fees on
any of the Loans or other payment Obligations owing by the Borrower or any other
Loan Party under this Agreement, any other Loan Document or the Fee Letter.


(b)           Default in Performance.


(i)             Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1. (solely with respect to the existence of the
Borrower), Section 9.4.(i), or Article X. (excluding Section 10.8.); or


(ii)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure and (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.


(d)           Indebtedness Cross‑Default.


(i)             The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations and any
Non-Recourse Indebtedness) having an aggregate outstanding principal amount (or,
in the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case
individually or in the aggregate with all other Indebtedness (other than any
Non-Recourse Indebtedness) as to which such a failure exists, of $100,000,000 or
more (“Material Indebtedness”) and such failure shall continue beyond any
applicable cure periods; or
 
- 95 -

--------------------------------------------------------------------------------

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)           Any other event shall have occurred and be continuing which
would permit any holder or holders of any Material Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person, to
accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; or


(iv)          There occurs an “Event of Default” under and as defined in any
Derivatives Contract constituting Material Indebtedness as to which the
Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract constituting Material
Indebtedness as a result of a “Termination Event” (as defined therein) as to
which the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein);


provided, however, that the occurrence of any event (including, without
limitation, the passage of time) that would cause or permit the holder of any
Convertible Debt of the Borrower to be entitled to convert such Convertible Debt
in accordance with its terms will not, in itself, be an Event of Default
pursuant to clause (ii) or (iii) above;


(e)           Voluntary Bankruptcy Proceeding.  The Borrower or any one or more
Subsidiaries to which more than 5% of Consolidated Total Adjusted Asset Value is
attributable in the aggregate shall:  (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any one or more Subsidiaries to which
more than 5% of Consolidated Total Adjusted Asset Value is attributable in the
aggregate in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.


(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof or the express written
agreement of the parties thereto).
 
- 96 -

--------------------------------------------------------------------------------

(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and (ii)
either (A) the amount of such judgment or order for which insurance has been
denied by the applicable insurance carrier exceeds, individually or together
with all other such judgments or orders entered against the Borrower, any other
Loan Party or any other Subsidiary, $100,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $100,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.


(j)            ERISA.


(i)            Any ERISA Event shall have occurred that results or would
reasonably be expected to result in liability to any Loan Party aggregating in
excess of $100,000,000; or


(ii)            The “benefit obligation” of all Qualified Plans exceeds the
“fair market value of plan assets” for such Qualified Plans by more than
$100,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.
(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.


(l)            Change of Control.


(i)            any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of the Borrower equal to
at least fifty percent (50%) of the then outstanding voting stock or voting
interests of the Borrower; or


(ii)            a “change of control” or similar event occurs under any Material
Credit Facility.
 
- 97 -

--------------------------------------------------------------------------------

(m)          Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower and its
Subsidiaries, taken as a whole, and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.



Section 11.2.
Remedies Upon Event of Default.

 
During the existence of an Event of Default the following provisions shall
apply:


(a)           Acceleration; Termination of Facilities.


(i)             Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.


(ii)            Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.


(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the Loan Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the assets and
properties and/or the business operations of the Borrower and its Subsidiaries
and to exercise such power as the court shall confer upon such receiver.
 
- 98 -

--------------------------------------------------------------------------------

(e)           Rescission of Acceleration by Requisite Lenders.  If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.



Section 11.3.
[Reserved].

 

Section 11.4.
Marshaling; Payments Set Aside.

 
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.



Section 11.5.
Allocation of Proceeds.

 
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.3.) under any of the Loan Documents in respect of any Guaranteed Obligations
shall be applied in the following order and priority:


(a)            to payment of that portion of the Guaranteed Obligations
constituting fees (including fronting fees), indemnities, expenses and other
amounts, including attorney fees, payable to the Administrative Agent in its
capacity as such, each Issuing Bank in its capacity as such and the Swingline
Lender in its capacity as such, ratably among the Administrative Agent, the
Issuing Banks and Swingline Lender in proportion to the respective amounts
described in this clause (a) payable to them;


(b)           to payment of that portion of the Guaranteed Obligations
constituting fees (including commitment fees and letter of credit fees),
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)            to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Swingline Loans;
 
- 99 -

--------------------------------------------------------------------------------

(d)           to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (d) payable to them;


(e)            to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Swingline Loans;


(f)            to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations, other
Letter of Credit Liabilities and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, the Issuing Banks, the
Specified Derivatives Providers in proportion to the respective amounts
described in this clause (f) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and


(g)           the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.  Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII. for itself and its Affiliates as if a “Lender”
party hereto.



Section 11.6.
Letter of Credit Collateral Account.

 
(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.


(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.
 
- 100 -

--------------------------------------------------------------------------------

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing.


(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.  Notwithstanding the foregoing, the Administrative Agent
shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account being less than the Stated Amount of all Extended
Letters of Credit that remain outstanding.


(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the written
request of the Borrower, deliver to the Borrower within 5 Business Days after
the Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



Section 11.7.
Performance by Administrative Agent.

 
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
 
- 101 -

--------------------------------------------------------------------------------

Section 11.8.
Rights Cumulative.

 
(a)           Generally.  The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and each of the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law.  In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks and
the Lenders may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 13.3. (subject to the terms of Section 3.3.), or (iv)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii) and (iv) of the preceding proviso and
subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.
 
- 102 -

--------------------------------------------------------------------------------

Article XII. The Administrative Agent
 

Section 12.1.
Appointment and Authorization.

 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents (other than this
Agreement) for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver or otherwise make available to
each Lender, promptly upon receipt thereof by the Administrative Agent, copies
of each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.



Section 12.2.
Administrative Agent’s Reliance.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lender Parties in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; or (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.
 
- 103 -

--------------------------------------------------------------------------------

Section 12.3.
Notice of Events of Default.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.



Section 12.4.
Administrative Agent as Lender.

 
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, or any Specified Derivatives Contract as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity. 
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower, any other Loan Party or any other Subsidiary
for services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Banks, the other Lenders or any Specified Derivatives Providers.  The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, the Lender
acting as Administrative Agent or its Affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.
 
- 104 -

--------------------------------------------------------------------------------

Section 12.5.
Approvals of Lenders.

 
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval. 
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.6.(b).



Section 12.6.
Indemnification of Administrative Agent.

 
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, however, that no action taken
in accordance with the directions of the Requisite Lenders (or all of the
Lenders, if expressly required hereunder) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
Pro Rata Share (determined as of the time that the applicable reimbursement is
sought) of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws.  Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined in a non-appealable judgment by a court of competent jurisdiction
that the Administrative Agent is not so entitled to indemnification.  The
agreements in this Section shall survive the Payment in Full of the Obligations
and the termination of this Agreement.  If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
 
- 105 -

--------------------------------------------------------------------------------

Section 12.7.
Lender Credit Decision, Etc.

 
Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and each Issuing Bank acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.
 
- 106 -

--------------------------------------------------------------------------------

Section 12.8.
Successor Administrative Agent.

 
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as administrative agent by
the Requisite Lenders (excluding for such purpose Loans and Commitments held by
the Lender then acting as Administrative Agent) upon 30 days’ prior written
notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) the Lender then acting as Administrative Agent has become a
Defaulting Lender under clause (d) of the definition of that term.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed.  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or having been
removed, then, in the case of resignation by the Administrative Agent, the
current Administrative Agent may, or in the case of removal of the
Administrative Agent, the Requisite Lenders may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee and in any case shall have an office in the United States;
provided that if no Lender has accepted such appointment, then such resignation
or removal shall nonetheless become effective in accordance with such notice and
(1) the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Banks so acting directly shall be and be deemed to be protected
when so acting in such capacity by all indemnities and other provisions herein
for the benefit and protection of the Administrative Agent as if each such
Lender or Issuing Bank were itself the Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, (i) such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, (ii) the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents and (iii)
the current Administrative Agent shall provide copies of (A) the Register and
any related Assignment and Assumptions, as well as (B) any tax certificates or
IRS forms that it has received under Section 3.10.(g) from any Lenders to the
successor Administrative Agent within ten (10) Business Days of the acceptance
of such appointment by the successor Administrative Agent, in each case under
this clause (iii)(B) to the extent such documents are commercially reasonably
available to the current Administrative Agent.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XII. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.


Any resignation or removal of the Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Bank and as Swingline
Lender.  If an Issuing Bank resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all of its Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all Letter of Credit Liabilities with respect
thereto, including the right to require the Revolving Lenders to make Loans or
fund risk participations pursuant to Section 2.4.  If any Swingline Lender
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.5.  Upon the appointment by
Borrower of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender (or an Affiliate of a Lender) other
than a Defaulting Lender), (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as applicable, (b) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations in such capacities hereunder and under the other Loan Documents, and
(c) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit of the retiring Issuing Bank, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.
 
- 107 -

--------------------------------------------------------------------------------

Section 12.9.
Titled Agents.

 
Each of the Lead Arrangers, the Syndication Agent and the Co-Documentation
Agents (each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.



Section 12.10.
Specified Derivatives Contracts.

 
No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.



Section 12.11.
Lender Benefit Plan Representations.

 
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
 
- 108 -

--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:


(i) none of the Administrative Agent, or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and


(v) no fee or other compensation is being paid directly to the Administrative
Agent or any  Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
- 109 -

--------------------------------------------------------------------------------

Article XIII. Miscellaneous
 

Section 13.1.
Notices.

 
Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


STORE Capital Corporation
8377 East Hartford Drive, Suite 100
Scottsdale, Arizona 85255
Attn: General Counsel
Telecopy No.: (480) 256-1101
Email: mbennett@storecapital.com


and


STORE Capital Corporation
8377 East Hartford Drive, Suite 100
Scottsdale, Arizona 85255
Attn: Chief Financial Officer
Telecopy No.: (480) 256-1101
Email: clong@storecapital.com


with a copy to


DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020
Attn: Jamie Knox
Tel.: (212) 335-4992
Email: jamie.knox@dlapiper.com


If to the Administrative Agent or KeyBank:


KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
 
- 110 -

--------------------------------------------------------------------------------

with a copy to


KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Telecopy No.: (770) 510-2195
Email: james_k_komperda@keybank.com


and


Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Attn: Sony Ben-Moshe
Telecopy No.: (858) 523-5450
Email: sony.ben-moshe@lw.com


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted; (iii)
if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as the result of any change of address
of which the sending party was not notified or as the result of a refusal to
accept delivery shall be deemed receipt of such communication.  Notwithstanding
the immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.  Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.
 
- 111 -

--------------------------------------------------------------------------------

Section 13.2.
Expenses.

 
The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses, the costs of any
electronic datasite or other communications service utilized by the
Administrative Agent and the Lead Arrangers for the syndication and
administration of the credit facilities (including, without limitation,
DebtDomain or Intralinks) and reasonable travel expenses related to closing),
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of one primary counsel to the
Administrative Agent and the Lead Arrangers, taken as a whole, and one local
counsel for the Administrative Agent and the Lead Arrangers, taken as a whole,
in each relevant jurisdiction and with respect to each relevant specialty, and
all costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak, DebtDomain or other similar information transmission
systems in connection with the Loan Documents and of the Administrative Agent in
connection with the review of Assets for inclusion in calculations of the
Consolidated Total Adjusted Unencumbered Asset Value and the Consolidated Total
Adjusted Asset Value and the Administrative Agent’s other activities under
Article IV., and the reasonable and documented fees and disbursements of one
primary counsel, and one local counsel in each relevant jurisdiction and with
respect to each relevant specialty, to the Administrative Agent relating to all
such activities, (b) to pay or reimburse the Administrative Agent, the Issuing
Banks and the Lenders for all their reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents, limited in the case of counsel to the reasonable fees and
disbursements of one primary counsel to the Administrative Agent, the Issuing
Banks and the Lenders, taken as a whole, and, if necessary, one local counsel to
the Administrative Agent, the Issuing Banks and the Lenders, taken as a whole,
in each relevant jurisdiction and with respect to each relevant specialty (and,
in the case of an actual or perceived conflict of interest among the
Administrative Agent, the Issuing Banks and the Lenders, one additional primary
counsel, and one additional local counsel in each relevant jurisdiction and with
respect to each relevant specialty, to each group of similarly situated affected
parties) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the reasonable and documented fees and
disbursements of counsel to the Administrative Agent, any Issuing Bank and any
Lender (limited to the reasonable fees and disbursements of one primary counsel
to the Administrative Agent, the Issuing Banks and the Lenders, taken as a
whole, and, if necessary, one local counsel to the Administrative Agent, the
Issuing Banks and the Lenders, taken as a whole, in each relevant jurisdiction
and with respect to each relevant specialty (and, in the case of an actual or
perceived conflict of interest among the Administrative Agent, the Issuing Banks
and the Lenders, one additional primary counsel, and one additional local
counsel in each relevant jurisdiction and with respect to each relevant
specialty, to each group of similarly situated affected parties)) incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.
 
- 112 -

--------------------------------------------------------------------------------

Section 13.3.
Setoff.

 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of an Issuing Bank, a Lender, an
Affiliate of an Issuing Bank or a Lender, or a Participant, subject to receipt
of the prior written consent of the Administrative Agent, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Issuing Bank, such Lender, any Affiliate of the
Administrative Agent, such Issuing Bank or such Lender, or such Participant, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations, irrespective of whether or not any or all of the Loans and
all other Obligations have been declared to be, or have otherwise become, due
and payable as permitted by Section 11.2., and although such Obligations shall
be contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.



Section 13.4.
Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
 
- 113 -

--------------------------------------------------------------------------------

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
EXPIRATION OR CANCELLATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THE
COMMITMENTS AND THIS AGREEMENT.



Section 13.5.
Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)            Minimum Amounts.


(A)          in the case of (i) an assignment of the entire remaining amount of
an  assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans
at the time owing to it, (ii) an assignment of the entire remaining amount of an
assigning Term Loan Lender’s Term Loans at the time owing to it, (iii)
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or
(iv) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
 
- 114 -

--------------------------------------------------------------------------------

(B)           in any case not described in the immediately preceding subsection
(A), the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) of a Class or, if the applicable Commitments of
the same Class as such Commitment are not then in effect, the principal
outstanding balance of the Loans of such Class of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment of the applicable Class held by such assigning
Lender or if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the applicable Class of such assigning Lender,
as applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment of such Class and the Loans of such
Class at the time owing to it.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Commitments or Loans on a non-pro rata basis.


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:


(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender of
the same Class of Commitments or Loans (provided that for purposes of this
clause (A), each Class of Term Loans shall be considered to be of the same
Class), an Affiliate of such a Lender or an Approved Fund of such a Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;


(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans (provided that for purposes
of this clause (B), each Class of Term Loans shall be considered to be of the
same Class), an Affiliate of such a Lender or an Approved Fund of such a Lender;
and


(C)          the consent of each Issuing Bank and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment if such assignment is to a
Person that is not already a Revolving Lender.
 
- 115 -

--------------------------------------------------------------------------------

(iv)          Assignment and Assumption; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person or any investment vehicle established primarily for the
benefit of a natural person.


(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.10. with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.


Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.5.(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with the immediately following subsection
(d).
 
- 116 -

--------------------------------------------------------------------------------

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”)
in a manner such that the Loans are considered to be in registered form for
purposes of Section 163(f) of the Internal Revenue Code.  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent, the Swingline Lender
or any Issuing Bank, sell participations to any Person (other than a natural
Person, any investment vehicle established primarily for the benefit of a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase or extend such Lender’s Commitments, (x) extend the date fixed
for the payment of interest, fees or principal on the Loans or portions thereof
owing to such Lender, (y) reduce the principal of any Loan or the rate at which
interest is payable thereon (other than with respect to a waiver of
implementation of interest at the Post-Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.14.(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections
3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.6. with respect to any Participant.  To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 13.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
- 117 -

--------------------------------------------------------------------------------

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)            No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.


(g)           No Assignment or Participation to Competitors.  No assignment or
participation shall be made to any Person that, as of the date (the “Trade
Date”) on which the applicable Lender entered into a binding agreement to sell
and assign or participate all or a portion of its rights and obligations under
this Agreement to such Person, was a Competitor unless the Borrower has
consented to such assignment or participation, in which case such Person will
not be considered a Competitor for the purpose of such assignment or
participation.  For the avoidance of doubt, with respect to any assignee or
participant that becomes a Competitor after the applicable Trade Date, (x) such
assignee or participant shall not retroactively be disqualified from becoming a
Lender or participant and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Competitor.  Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any assignee or participant or potential assignee or
participant is a Competitor and the Administrative Agent shall have no liability
with respect to any assignment or participation made to a Competitor.


(h)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.
 
- 118 -

--------------------------------------------------------------------------------

Section 13.6.
Amendments and Waivers.

 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement (including, without limitation, Section 5.2), (i) any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto).  Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.


(b)           Additional Lender Consents.  In addition to the foregoing
requirements, no amendment, waiver or consent shall:


(i)             increase (or reinstate or, other than in accordance with Section
2.14., extend) a Commitment of a Lender or subject a Lender to any additional
obligations without the written consent of such Lender;


(ii)            reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations without the written consent of each Lender
directly affected thereby; provided, however, only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;


(iii)           reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;


(iv)           modify the definition of “Revolving Commitment Percentage”
without the written consent of each Revolving Lender;


(v)            modify the definitions of “Revolving Termination Date” or clause
(a) of the definition of “Termination Date” (in each case, except in accordance
with Section 2.14.) or otherwise postpone any date fixed for, or forgive, any
payment of principal of, or interest on, any Revolving Loans or for the payment
of Fees or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.2(b)), in each case, without the written
consent of each Revolving Lender directly affected thereby;


(vi)           modify the definitions of “2016 Term Loan Maturity Date”, “2017
Term Loan Maturity Date” or the maturity date for any Class of Incremental Term
Loans or clause (b) of the definition of “Termination Date” or otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Term Loans or for the payment of Fees or any other Obligations
owing to the Term Loan Lenders, in each case, without the written consent of
each Term Loan Lender directly affected thereby;
 
- 119 -

--------------------------------------------------------------------------------

(vii)          modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2. or Section 3.3. without the written
consent of each Lender directly affected thereby;


(viii)        amend this Section, or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section, without the written consent of each Lender;


(ix)           modify the definition of the term “Requisite Lenders” or (except
as otherwise provided in the immediately following clause (x)), modify in any
other manner the number or percentage of the Lenders required to make any
determinations or to waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;


(x)           modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders, or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or to waive any rights hereunder or to modify any provision hereof, in each
case, solely with respect to such Class of Lenders, without the written consent
of each Lender in such Class;


(xi)           release any Guarantor from its obligations under the Guaranty
(except as contemplated by Section 8.14.(b)) without the written consent of each
Lender; or


(xii)          amend, or waive the Borrower’s compliance with, Section 2.16.
without the written consent of each Revolving Lender.


(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to Section
2.5. or the obligations of the Swingline Lender under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.4. or the obligations of an
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of such Issuing Bank.  Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) a Commitment of any Defaulting Lender
may not be increased, reinstated or extended without the written consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
written consent of such Defaulting Lender.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein.  No course of dealing
or delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
 
- 120 -

--------------------------------------------------------------------------------

(d)           Technical Amendments.  Notwithstanding anything to the contrary in
this Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or any other Loan Document or an inconsistency between provisions of
this Agreement or any other Loan Document, the Administrative Agent and the
Borrower shall be permitted to amend such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interests of the Lenders and the Issuing Banks in any
material respect.  Any such amendment shall become effective without any further
action or consent of any other party to this Agreement.



Section 13.7.
Nonliability of Administrative Agent and Lenders.

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding and agreement, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lead Arrangers, the Lenders and the Issuing Banks are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Lead Arrangers, the Lenders and the
Issuing Banks, on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the Lead Arrangers, each Lender and each Issuing Bank
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lead Arrangers, any Lender nor any Issuing Bank has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lead Arrangers, the Lenders, the Issuing Banks and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from, or conflict with, those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, the Lenders
nor any Issuing Bank has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates.  The
Borrower agrees, and acknowledges its Affiliates’ understanding and agreement,
that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lead Arrangers, the Lenders and the Issuing Banks, on the one hand, and any Loan
Party, its stockholders or its affiliates, on the other.  To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, any Lender
and any Issuing Bank with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
- 121 -

--------------------------------------------------------------------------------

Section 13.8.
Confidentiality.

 
The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or Loan or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it or any
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law, in which case
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority) such disclosing Person shall promptly notify the Borrower
thereof to the extent permitted by Applicable Law; (d) to the Administrative
Agent’s, such Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender.  As used
in this Section, the term “Information” means all information received from the
Borrower, any other Loan Party or any other Subsidiary or Affiliate of the
Borrower relating to any Loan Party or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower, any other Loan Party or any other Subsidiary or Affiliate of the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
- 122 -

--------------------------------------------------------------------------------

Section 13.9.
Indemnification.

 
(a)           The Borrower shall indemnify the Lead Arrangers, Administrative
Agent (and any sub-agent thereof), each Issuing Bank, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse each such Indemnified Party for, any and all actual
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of counsel for each Indemnified Party (subject to the
limitations below)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary or Affiliate) other than such Indemnified Party and its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower, any other Loan Party
or any other Subsidiary, or any Environmental Claim related in any way to the
Borrower, any other Loan Party or any other Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not any Lead Arranger,
the Administrative Agent, any Issuing Bank or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby; provided, however, that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith breach of direct
funding obligations hereunder of such Indemnified Party or (B) result from a
dispute among Indemnified Parties (other than disputes involving the
Administrative Agent, a Lead Arranger or other agent in its capacity or in
fulfilling its role as such and any claims arising out of any act or omission on
the part of the Borrower or any Subsidiary); provided, further, however, that
legal fees and expenses shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one primary counsel to
the Indemnified Parties, taken as a whole, and one local counsel for the
Indemnified Parties, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional primary counsel and one additional local
counsel in each relevant jurisdiction and with respect to each relevant
specialty to the similarly situated affected Indemnified Parties taken as a
whole.  This section shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.  Each
Indemnified Party shall be obligated to refund or return any amounts paid by the
Borrower under this paragraph to such Indemnified Party to the extent such
Indemnified Party was not actually entitled to payment of such amounts in
accordance with the terms hereof as determined by such Indemnified Party in its
sole discretion exercised in good faith.


(b)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.


(c)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the Payment in Full of the Obligations, and
are in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.
 
- 123 -

--------------------------------------------------------------------------------

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
 

Section 13.10.
Termination; Survival.

 
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in Section
2.4.(b) and other Letters of Credit that have been Cash Collateralized in a
manner satisfactory to the Administrative Agent and the applicable Issuing
Bank), (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and no Issuing Bank is obligated under this Agreement to issue
Letters of Credit and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full. The
indemnities to which the Administrative Agent, the Issuing Banks, the Lenders
and their respective Related Parties are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of Section
13.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks, the Lenders and their respective
Related Parties (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.



Section 13.11.
Severability of Provisions.

 
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents,
and the validity, legality and enforceability of the remaining provisions shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been part of the Loan Documents.



Section 13.12.
GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



Section 13.13.
Counterparts.

 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.
 
- 124 -

--------------------------------------------------------------------------------

Section 13.14.
Obligations with Respect to Loan Parties and Subsidiaries.

 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.



Section 13.15.
Independence of Representations, Warranties and Covenants.

 
All representations, warranties and covenants hereunder shall be given in any
jurisdiction independent effect so that if a particular action or condition is
not permitted by, or is a breach of, any of such representations, warranties or
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, or not a breach of, another representation,
warranty or covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.



Section 13.16.
Limitation of Liability.

 
None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties, the Borrower or any of its Subsidiaries shall have
any liability with respect to, and each of the Administrative Agent, the Issuing
Banks, the Lenders and the Borrower hereby waives, releases, and agrees not to
sue any of them upon, any claim for any special, indirect, incidental,
consequential or punitive damages suffered or incurred by any of the foregoing
Persons in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or any of the other Loan Documents; provided,
that the foregoing does not limit or relieve the Borrower of its obligations
under Sections 13.2. and 13.9. hereof with respect to any such damages.  None of
the Administrative Agent, any Issuing Bank, any Lender or any of their
respective Related Parties shall be liable to the Borrower, its Affiliates or
any other Person for any damages arising from the use by others of information
or other materials obtained or transmitted by any electronic means.



Section 13.17.
Entire Agreement.

 
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.



Section 13.18.
Construction.

 
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.



Section 13.19.
Headings.

 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
 
- 125 -

--------------------------------------------------------------------------------

Section 13.20.
Amendment and Restatement.

 
This Agreement is intended to amend and restate the provisions of the Existing
Credit Agreement and the Existing Term Loan Agreements and, except as expressly
modified herein, all of the terms and provisions of the Existing Credit
Agreement and the Existing Term Loan Agreements shall continue to apply for the
period prior to the Effective Date, including any determinations of payment
dates, interest rates, compliance with covenants and other obligations, accuracy
of representations and warranties, Events of Default or any amount that may be
payable to Administrative Agent, the Lenders or the Issuing Banks (or their
assignees or replacements hereunder).


The Borrower, the Administrative Agent, the Lenders and the Issuing Banks
acknowledge and agree that all principal, interest, fees, costs, reimbursable
expenses and indemnification obligations accruing or arising under or in
connection with the Existing Credit Agreement or the Existing Term Loan
Agreements which remain unpaid and outstanding as of the Effective Date shall be
and remain outstanding and payable as an obligation under this Agreement and the
other Loan Documents.  The Existing Credit Agreement and the Existing Term Loan
Agreements are superseded by this Agreement, which hereby renews, amends,
restates and modifies, but does not novate or extinguish, the obligations under
the Existing Credit Agreement and the Existing Term Loan Agreements.  The
execution, delivery and effectiveness of this Agreement and the other Loan
Documents shall not operate as a waiver, release or modification of any right,
power or remedy of the “Lenders” under the Existing Credit Agreement or the
Existing Term Loan Agreements arising prior to the date hereof, except to extent
that any such covenant, agreement is modified hereby.


Each Lender party hereto hereby acknowledges and consents to the release of SCA
from its obligations as a guarantor under the Existing Credit Agreement and the
Existing Term Loan Agreement on the Effective Date.


Each of the Lenders whose name appears on the Schedule I attached hereto (a)
acknowledges that each lender who was a party to the Existing Credit Agreement
or the Existing Term Loan Agreements but is not listed on Schedule I hereto
(each a “Departing Lender”) is executing a termination agreement among itself,
the Borrower and the Administrative Agent, pursuant to which, upon execution of
this Agreement each such lender shall (i) be paid the full amount of principal
and interest outstanding on its loans under the Existing Credit Agreement and/or
Existing Term Loan Agreements, as applicable, (ii) relinquish any and all of its
rights as a lender under the Existing Credit Agreement and the Existing Term
Loan Agreements except for its rights that would expressly survive termination
in accordance with the terms thereof and (iii) have no further obligations under
this Credit Agreement and (b) agrees to purchase Loans and Commitments hereunder
(including participations in Letters of Credit and Swingline Loans) from the
Departing Lenders and from one another on the Effective Date so that after
giving effect thereto, the Loans and Commitments of each Class of each Lender
hereunder will be held ratably in accordance with the Loans and Commitments of
such Class of such Lender as set forth on Schedule I hereto and the
Administrative Agent is authorized and directed to take such actions and to make
such notations in the Register as shall be necessary to effectuate and reflect
the foregoing.



Section 13.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 
Solely to the extent any Lender or Issuing Bank that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
- 126 -

--------------------------------------------------------------------------------

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Signatures on Following Pages]
 
- 127 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.
 

 
STORE CAPITAL CORPORATION
             
By:
/s/ Catherine Long      
Name:
Catherine Long      
Title:
Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary  

 
[Signatures Continued on Next Page]
 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as Swingline Lender, as
an Issuing Bank and as a Lender
             
By:
/s/ James Komperda      
Name:
James Komperda      
Title:
Vice President  



[Signatures Continued on Next Page]
 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Dale Northup      
Name:
Dale Northup      
Title:
Senior Vice President  



[Signatures Continued on Next Page]
 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A., as a Lender
             
By:
/s/ Kevin M. Fennell      
Name:
Kevin M. Fennell      
Title:
Director  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Frederick H. Denecke      
Name:
Frederick H. Denecke      
Title:
Senior Vice President  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
REGIONS BANK, as a Lender
             
By:
/s/ Ghi S. Gavin      
Name:
Ghi S. Gavin      
Title:
Sr. Vice President  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
SUNTRUST BANK, as a Lender
             
By:
/s/ Nick Preston      
Name:
Nick Preston      
Title:
Vice President  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Troy Lyscio
     
Name:
Troy Lyscio
     
Title:
SVP  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a Lender
             
By:
/s/ John C. Rowland      
Name:
John C. Rowland      
Title:
Vice President  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
             
By:
/s/ William O’Daly      
Name:
William O’Daly      
Title:
Authorized Signatory  

 

           
By:
/s/ Stefan Hummel      
Name:
Stefan Hummel      
Title:
Authorized Signatory  

 
 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as a Lender
             
By:
/s/ Annie Carr      
Name:
Annie Carr      
Title:
Authorized Signatory  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as a Lender
             
By:
/s/ Michael King      
Name:
Michael King      
Title:
Authorized Signatory  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
RAYMOND JAMES BANK, N.A., as a Lender
             
By:
/s/ Matt Stein      
Name:
Matt Stein      
Title:
Senior Vice President  

 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Lender
             
By:
/s/ Ryan M. Dempsey      
Name:
Ryan M. Dempsey      
Title:
Authorized Signatory  



[End Signatures]
 
[Signature Page to Credit Agreement with STORE Capital Corporation]
 

--------------------------------------------------------------------------------

SCHEDULE I


Commitments


Lender
 
Revolving
Commitment
Amount
   
2016 Term Loan
Amount
   
2017 Term Loan
Amount
   
Total Term Loan
and Revolving
Commitment
Amount
 
KeyBank National Association
 
$
62,500,000
   
$
11,350,000
   
$
20,000,000
   
$
93,850,000
 
Wells Fargo Bank, National Association
 
$
62,500,000
   
$
11,350,000
   
$
0
   
$
73,850,000
 
BMO Harris Bank N.A.
 
$
50,000,000
   
$
10,400,000
   
$
15,000,000
   
$
75,400,000
 
Capital One, National Association
 
$
50,000,000
   
$
10,400,000
   
$
15,000,000
   
$
75,400,000
 
Regions Bank
 
$
50,000,000
   
$
10,400,000
   
$
20,000,000
   
$
80,400,000
 
SunTrust Bank
 
$
50,000,000
   
$
10,400,000
   
$
15,000,000
   
$
75,400,000
 
U.S. Bank National Association
 
$
50,000,000
   
$
7,500,000
   
$
15,000,000
   
$
72,500,000
 
Citibank, N.A.
 
$
37,500,000
   
$
7,500,000
   
$
0
   
$
45,000,000
 
Credit Suisse AG, Cayman Islands Branch
 
$
37,500,000
   
$
7,500,000
   
$
0
   
$
45,000,000
 
Goldman Sachs Bank USA
 
$
37,500,000
   
$
7,500,000
   
$
0
   
$
45,000,000
 
Morgan Stanley Bank, N.A.
 
$
37,500,000
   
$
0
   
$
0
   
$
37,500,000
 
Raymond James Bank, N.A.
 
$
37,500,000
   
$
5,700,000
   
$
0
   
$
43,200,000
 
JPMorgan Chase Bank, N.A.
 
$
37,500,000
   
$
0
   
$
0
   
$
37,500,000
 
Total:
 
$
600,000,000
   
$
100,000,000
   
$
100,000,000
   
$
800,000,000
 

 

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
[Revolving][Term Loan] Lender][their respective capacities as [Revolving][Term
Loan] Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any [letters of credit, swingline
loans and] guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.



--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 

--------------------------------------------------------------------------------

1.
Assignor[s]:
 
           
[Assignor [is] [is not] a Defaulting Lender]
         
2.
Assignee[s]:
 
           
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
       
3.
Borrower(s):
STORE Capital Corporation
         
4.
Administrative Agent:
KeyBank National Association, as the administrative agent under the Credit
Agreement         
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of February [ ˜ ], 2018 among
STORE Capital Corporation, the Lenders party thereto, KeyBank National
Association, as Administrative Agent, and the other parties thereto
 
6.
 Assigned Interest[s]:
   



Assignor[s]1
Assignee[s]2
Facility
Assigned3
 
Aggregate Amount
of
Commitment/Loans
for all Lenders4
 
Amount of Commitment/Loans Assigned8
 
Percentage
Assigned of
Commitment/
Loans5
 
CUSIP
Number
         
$
   
 
 
$
%
             
$
   
 
 
$
%
             
$
   
 
 
$
%
   



[7.
Trade Date:
]6

 
[Page break]
 

--------------------------------------------------------------------------------

1 List each Assignor, as appropriate.
 
2 List each Assignee, as appropriate.
 
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “2016 Term Loan,” “2017 Term Loan,”  etc.)
 
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
the applicable Class all Lenders thereunder.
 
6 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

--------------------------------------------------------------------------------

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



  ASSIGNOR[S]7     [NAME OF ASSIGNOR]           By:        
Name:
     
Title:
            [NAME OF ASSIGNOR]           By:        
Name:
     
Title:
            ASSIGNEE[S]8     [NAME OF ASSIGNEE]           By:        
Name:
     
Title:
          [NAME OF ASSIGNEE]           By:        
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

7 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
8 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 

--------------------------------------------------------------------------------

[Consented to and]9 Accepted:


KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent
     
By:
     
Name:
   
Title:
       
[Consented to:]10
     
[NAME OF RELEVANT PARTY]
     
By:
     
Name:
   
Title:
   

 

--------------------------------------------------------------------------------

9 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
10 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Banks) is required by the terms of the Credit
Agreement.
 

--------------------------------------------------------------------------------

ANNEX 1


STORE CAPITAL CORPORATION CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1       Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and (viii)
it is not a Defaulting Lender; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date specified for this Assignment and Assumption.  The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York applicable to contracts executed, and to be fully performed, in such
state.
 

--------------------------------------------------------------------------------

EXHIBIT B


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT C


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT D


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF GUARANTY




THIS GUARANTY dated as of ______________, 20__ (this “Guaranty”) is executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
dated February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Swingline Lender, the Issuing Banks and the
Specified Derivatives Providers (the Administrative Agent, the Lenders, the
Swingline Lender, the Issuing Banks and the Specified Derivatives Providers,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower and/or to continue certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Loan Parties;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
 

--------------------------------------------------------------------------------

Section 1.       Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, any Issuing Bank, the Swingline Lender or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Term Loans and Swingline Loans, and the Reimbursement Obligations, and
the payment of all interest, fees, charges, reasonable attorneys’ fees and other
amounts payable to any Lender, any Issuing Bank, the Swingline Lender or the
Administrative Agent thereunder or in connection therewith (and including in
each case interest accruing or obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); (b) all existing or future
payment and other obligations owing by any Loan Party under any Specified
Derivatives Contract; (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (limited in the
case of attorneys’ fees and disbursements to the reasonable fees and
disbursements of one primary counsel to the Administrative Agent, the Issuing
Banks and the Lenders, taken as a whole, and, if necessary, one additional local
counsel to the Administrative Agent, the Issuing Banks and the Lenders, taken as
a whole, in each relevant jurisdiction and with respect to each relevant
specialty (and, in the case of an actual or perceived conflict of interest among
the Administrative Agent, the Issuing Banks and the Lenders, one additional
primary counsel, and one additional local counsel in each relevant jurisdiction
and with respect to each relevant specialty, to each group of similarly situated
affected parties)) that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Guaranteed Obligations; provided
that the Guaranteed Obligations shall exclude Excluded Swap Obligations.


Section 2.       Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3.       Guaranty Absolute.  Each Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Guarantied Parties with respect thereto.  The liability of each Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional in accordance
with its terms and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)        (i)        any change in the amount, interest rate or due date or
other term of any of the Guarantied Obligations, (ii) any change in the time,
place or manner of payment of all or any portion of the Guarantied Obligations,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, any
Specified Derivatives Contract, or any other document, instrument or agreement
evidencing or relating to any Guarantied Obligations (the “Guarantied
Documents”), or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, any
Guarantied Document or any assignment or transfer of any Guarantied Document;


(b)        any lack of validity or enforceability of any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(c)        any furnishing to any of the Guarantied Parties of any security for
any of the Guarantied Obligations, or any sale, exchange, release or surrender
of, or realization on, any collateral securing any of the Guarantied
Obligations;
 

--------------------------------------------------------------------------------

(d)        any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)        any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)         any act or failure to act by any Loan Party or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
any other Loan Party or any other Person to recover payments made under this
Guaranty;


(g)        any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;


(h)        any application of sums paid by any Loan Party or any other Person
with respect to the liabilities of any Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(i)         any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;


(j)         any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full (except for contingent obligations specified in
Section 13.10. of the Credit Agreement that survive the termination of the
Credit Agreement and in respect of which no claim or demand for payment has been
made at such time)) which may at any time be available to or be asserted by any
Loan Party or any other Person against any Guarantied Party;


(k)        any change in the corporate existence, structure or ownership of any
Loan Party;


(l)         any statement, representation or warranty made or deemed made by or
on behalf of any Loan Party under any Guarantied Document, or any amendment
hereto or thereto, proves to have been incorrect or misleading in any respect;
or


(m)       any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full (except for contingent obligations specified in
Section 13.10. of the Credit Agreement that survive the termination of the
Credit Agreement and in respect of which no claim or demand for payment has been
made at such time)).


Section 4.       Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement any Guarantied Document; (c) sell, exchange, release
or otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against any Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Guarantied Parties shall elect.
 

--------------------------------------------------------------------------------

Section 5.       Representations and Warranties.  Each Guarantor hereby makes to
the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.


Section 6.       Covenants.  Each Guarantor will comply with all covenants with
which the Borrower is to cause such Guarantor to comply under the terms of the
Credit Agreement or any of the other Guarantied Documents.


Section 7.       Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.


Section 8.       Inability to Accelerate.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9.       Reinstatement of Guarantied Obligations.  If claim is ever made
on the Administrative Agent or any other Guarantied Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of any of the Guarantied Documents and such Guarantor
shall be and remain liable to the Administrative Agent or such other Guarantied
Party for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to the Administrative Agent or such other
Guarantied Party.


Section 10.     Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full (other than contingent obligations
specified in Section 13.10. of the Credit Agreement that survive the termination
of the Credit Agreement and with respect to which no claim or demand for payment
has been made at such time) and the Commitments have expired or been
terminated.  If any amount shall be paid to such Guarantor on account of or in
respect of such subrogation rights or other claims or causes of action, such
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.
 

--------------------------------------------------------------------------------

Section 11.     Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, but excluding Taxes
required to be withheld pursuant to Section 3.10 of the Credit Agreement) and if
such Guarantor is required by Applicable Law or by any Governmental Authority to
make any such deduction or withholding such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.


Section 12.     Set-off.  In addition to any rights now or hereafter granted
under any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.  Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.


Section 13.     Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from any other
Loan Party on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid and performed in
full (except for contingent obligations specified in Section 13.10. of the
Credit Agreement that survive the termination of the Credit Agreement and with
respect to which no claim or demand for payment has been made at such time).


Section 14.    Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.
 

--------------------------------------------------------------------------------

Section 15.     Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Loan
Parties, and of all other circumstances bearing upon the risk of nonpayment of
any of the Guarantied Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16.     Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17.  WAIVER OF JURY TRIAL.


(a)        EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)       EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 

--------------------------------------------------------------------------------

(c)        THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THE
COMMITMENTS AND THIS GUARANTY.


Section 18.     Loan Accounts.  The Administrative Agent and each other
Guarantied Party may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Loan Documents,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall be binding on the Guarantors absent
manifest error.  The failure of the Administrative Agent or any other Guarantied
Party to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.


Section 19.    Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20.     Termination.  This Guaranty shall remain in full force and
effect with respect to each Guarantor until indefeasible payment and performance
in full of the Guarantied Obligations (except for contingent obligations
specified in Section 13.10. of the Credit Agreement that survive the termination
of the Credit Agreement and with respect to which no claim or demand for payment
has been made at such time) and the termination or cancellation of all
Guarantied Documents in accordance with their respective terms.


Section 21.     Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and permitted assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding.  The Guarantied Parties may, in
accordance with the applicable provisions of the Guarantied Documents, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.
 

--------------------------------------------------------------------------------

Section 22.     JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.


Section 23.    Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.


Section 24.     Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m. Eastern
time, on the date one Business Day after demand therefor.


Section 25.     Notices.  All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties.  Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.


Section 26.     Severability.  If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, that provision shall be deemed severed from this Guaranty, and
the validity, legality and enforceability of the remaining provisions shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been part of this Guaranty.


Section 27.     Headings.  The paragraph and section headings in this Guaranty
are provided for convenience of reference only and shall not affect its
construction or interpretation.


Section 28.     Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each of the Administrative Agent, such other
Guarantied Party, any of their respective Related Parties and each Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by any of the foregoing Persons in connection with, arising out of, or in any
way related to, this Guaranty, any of the other Guarantied Documents, or any of
the transactions contemplated by this Guaranty or any of the other Guarantied
Documents.  The Administrative Agent, each other Guarantied Party, each of their
respective Related Parties and each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent, any other Guarantied Party, any of
their respective Related Parties, or the Borrower, as applicable, for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, any of the other Guarantied Documents, or any of
the transactions contemplated by thereby.
 

--------------------------------------------------------------------------------

Section 29.     Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 30.     Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full (except
for contingent obligations specified in Section 13.10. of the Credit Agreement
that survive the termination of the Credit Agreement and with respect to which
no claim or demand for payment has been made at such time) and the Commitments
have expired or terminated, and none of the Guarantors shall exercise any right
or remedy under this Section against any other Guarantor until such Obligations
have been indefeasibly paid and performed in full (except for contingent
obligations specified in Section 13.10. of the Credit Agreement that survive the
termination of the Credit Agreement and with respect to which no claim or demand
for payment has been made at such time) and the Commitments have expired or
terminated.  Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any other
Loan Party in respect of any payment of Guarantied Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.


Section 31.     Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof.  Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32.      Definitions.  (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the Guaranteed Obligations of the Loan Parties) of
the Loan Parties other than the maker of such Excess Payment; provided, however,
that, for purposes of calculating the Contribution Shares of the Guarantors in
respect of any Excess Payment, any Guarantor that became a Guarantor subsequent
to the date of any such Excess Payment shall be deemed to have been a Guarantor
on the date of such Excess Payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such Excess Payment.
 

--------------------------------------------------------------------------------

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the Guaranteed Obligations of the Loan Parties) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)        As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14. of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and each other Loan Party (other
than the Loan Party party to such Specified Derivatives Obligations) and (ii)
the payment and performance by each other Loan Party of its obligations under
the Guaranty with respect to all Swap Obligations, the Borrower, and (d) the
successors and permitted assigns of the foregoing.
 

--------------------------------------------------------------------------------

(c)        Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.


[Signatures on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.



 
GUARANTORS:
         
[NAME OF GUARANTOR]
         
By:
       
Name:
     
Title:
           
Address for Notices for all Guarantors:
         
c/o STORE Capital Corporation
   
8377 East Hartford Drive, Suite 100
   
Scottsdale, Arizona 85255
   
Attention: General Counsel
   
Telephone: (480) 256-1101
   
Email: mbennett@storecapital.com
         
and
         
STORE Capital Corporation
   
8377 East Hartford Drive, Suite 100
   
Scottsdale, Arizona 85255
   
Attn: Chief Financial Officer
   
Telecopy No.: (480) 256-1101
   
Email: clong@storecapital.com
         
with a copy to
         
DLA Piper LLP (US)
   
1251 Avenue of the Americas, 27th Floor
   
New York, New York 10020
   
Attn: Jamie Knox
   
Tel.: (212) 335-4992
   
Email: jamie.knox@dlapiper.com
         
BORROWER:
         
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
dated as of February [ ˜ ], 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
STORE Capital Corporation, a Maryland corporation (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the other Guarantied Parties.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower and/or to continue certain financial accommodations on
the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of ___________, 20__ (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:


(a)        irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)       makes to the Administrative Agent and the other Guarantied Parties as
of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
 

--------------------------------------------------------------------------------

(c)        consents and agrees to each provision set forth in the Guaranty.


SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.       Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.


Section 4.      Counterparts.  To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means).  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 
[Signatures on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.



 
[NEW GUARANTOR]
         
By:
       
Name:
     
Title:
           
Address for Notices:
         
c/o STORE Capital Corporation
   
8377 East Hartford Drive, Suite 100
   
Scottsdale, Arizona 85255
   
Attn: General Counsel
   
Telecopy No.: (480) 256-1101
   
Email: mbennett@storecapital.com
         
and
         
STORE Capital Corporation
   
8377 East Hartford Drive, Suite 100
   
Scottsdale, Arizona 85255
   
Attn: Chief Financial Officer
   
Telecopy No.: (480) 256-1101
   
Email: clong@storecapital.com
         
with a copy to
         
DLA Piper LLP (US)
   
1251 Avenue of the Americas, 27th Floor
   
New York, New York 10020
   
Attn: Jamie Knox
   
Tel.: (212) 335-4992
   
Email: jamie.knox@dlapiper.com
 

 
Accepted:


KEYBANK NATIONAL
 
ASSOCIATION, as Administrative Agent
     
By:
     
Name:
   
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT F


FORM OF NOTICE OF CONTINUATION


____________, 20__


KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Telecopy No.: (770) 510-2195
Email: james_k_komperda@keybank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:



  1.
The requested date of such Continuation is ____________, 20__.




2.
The Class of Loans subject to such Continuation is [Revolving] [2016] [2017]
[Term] Loans.




3.
The aggregate principal amount of the Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.




4.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.




5.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]



  ☐
one day

☐
one month

☐
two months

☐
three months

☐
six months

 

--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Event of Default
exists or will exist.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.



 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT G


FORM OF NOTICE OF CONVERSION


____________, 20__


KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Telecopy No.: (770) 510-2195
Email: james_k_komperda@keybank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:



1.
The requested date of such Conversion is ______________, 20__.




2.
The Class of Loans to be Converted is [Revolving] [2016] [2017] [Term] Loans.




3.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]



  ☐
Base Rate Loan

  ☐
LIBOR Loan




4.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.

 

--------------------------------------------------------------------------------

5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]



☐
Base Rate Loan

☐
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]



  ☐
one day

☐
one month

☐
two months

☐
three months

☐
six months



[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, no Event of Default exists
or will exist.]15
 
[Signature on Following Page]
 

--------------------------------------------------------------------------------

1          Include this paragraph only in the case of a conversion of Base Rate
Loans into LIBOR Loans.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
 

 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT H


FORM OF NOTICE OF REVOLVING BORROWING


____________, 20__


KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Telecopy No.: (770) 510-2195
Email: james_k_komperda@keybank.com


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.



1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $___________________.




2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.




3.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]

 
☐
Base Rate Loan

 
☐
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]

 
☐
one day

 
☐
one month

 
☐
two months

 
☐
three months

 
☐
six months

 

--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.16. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents or waived or consented to by the applicable Lenders in
accordance with the provisions of Section 13.6. of the Credit Agreement.  In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article VI. of the Credit Agreement that have not been waived by the Lenders in
accordance with the terms of the Credit Agreement will have been satisfied at
the time such Revolving Loans are made.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.



 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: James Komperda
Telecopy No.: (770) 510-2195
Email: james_k_komperda@keybank.com
]


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.



1.
Pursuant to Section 2.5.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.




2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16. of the Credit Agreement would be violated; and (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents or waived or consented to by the applicable Lenders in
accordance with the provisions of Section 13.6. of the Credit Agreement.  In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Article VI. of the Credit Agreement that have not been waived by the Lenders in
accordance with the terms of the Credit Agreement will have been satisfied at
the time such Swingline Loan is made.
 

--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5.(b) of the Credit Agreement.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.
 

 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT J


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT K


FORM OF REVOLVING NOTE


$______________ _________, 20__


FOR VALUE RECEIVED, the undersigned, STORE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Revolving Lender”), in
care of KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 127 Public Square, Cleveland, Ohio
44114-1306, or at such other address as may be specified by the Administrative
Agent to the Borrower, the principal sum of ___________________ AND ___/100
DOLLARS ($_____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Revolving Lender to the
Borrower under the Credit Agreement (as defined below)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of February [ ˜ ], 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Revolving Note.


[This Revolving Note is given in replacement of the Revolving Note dated _____
__, 20__, in the original principal amount of $_______ previously delivered to
the Revolving Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]1


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

1           Language to be included in case of an assignment and need to issue a
replacement note to an existing Revolving Lender, either because such Revolving
Lender’s Commitment has increased or decreased from what it was initially.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date first written above.



 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT L


FORM OF SWINGLINE NOTE


$150,000,000 _________, 2018


FOR VALUE RECEIVED, the undersigned, STORE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), hereby unconditionally promises to pay to KEYBANK
NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) to its
address at 127 Public Square, Cleveland, Ohio 44114-1306, or at such other
address as may be specified by the Swingline Lender to the Borrower, the
principal sum of ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement (as defined below)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.


This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement dated as of February [ ˜ ], 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.5. thereof, the Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder.  Terms used but not otherwise defined in this Swingline Note have
the respective meanings assigned to them in the Credit Agreement.  The Credit
Agreement provides for the acceleration of the maturity of this Swingline Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Swingline Note.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.



 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT M


FORM OF TERM NOTE


$______________ _________, 20__


FOR VALUE RECEIVED, the undersigned, STORE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Term Loan Lender”), in
care of KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 127 Public Square, Cleveland, Ohio
44114-1306, or at such other address as may be specified by the Administrative
Agent to the Borrower, the principal sum of ___________________ AND ___/100
DOLLARS ($_____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the [2106] [2017] Term Loan made or continued by the
Term Loan Lender to the Borrower under the Credit Agreement (as defined below)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.


This Term Note is one of the “Term Notes” relating to the [2016] [2017] Term
Loans referred to in the Amended and Restated Credit Agreement dated as of
February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 13.5.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement provides for the
acceleration of the maturity of this Term Note upon the occurrence of certain
events and for prepayments of [2016] [2017] Term Loans upon the terms and
conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Term Note.


[This Term Note is given in replacement of the Term Note dated _____ __, 20__,
in the original principal amount of $_______ previously delivered to the Term
Loan Lender under the Credit Agreement.  THIS TERM NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]1


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signature on Following Page]
 

--------------------------------------------------------------------------------

1              Language to be included (i) in case of an assignment and need to
issue a replacement note to an existing Term Loan Lender, either because such
Term Loan Lender’s Term Loan has increased or decreased from what it was
initially or (ii) in the case of a replacement of notes outstanding under the
2016 Term Loan Agreement or the 2017 Term Loan Agreement.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note as
of the date first written above.



 
STORE CAPITAL CORPORATION
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT N
 
FORM OF UNENCUMBERED ASSET CERTIFICATE
________________________, 20___


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.


Pursuant to Section [9.4.(c)] [4.1.(b)] [4.2.][6.1(a)(ix)] of the Credit
Agreement, the undersigned in his/her capacity as the Chief Financial Officer of
the Borrower (and not in his/her individual capacity) hereby certifies to the
Lenders and the Administrative Agent that:


1.           With respect to each of the Assets listed on the schedule attached
hereto, either:
 

(a)           (i)           such Asset is wholly owned (and in the case of any
Real Estate, is wholly owned in fee simple, or leased under an Eligible Ground
Lease), by (A) the Borrower, or (B) a Wholly Owned Subsidiary of the Borrower
(excluding any Designated Excluded Subsidiary and any Subsidiary of a Designated
Excluded Subsidiary);

 
(ii)         such Asset is (A) Real Estate (including lease intangibles related
to any such Real Estate), (B) cash or Cash Equivalents (other than tenant
deposits and other cash and Cash Equivalents the disposition of which is
restricted in any way), (C) a Hybrid Lease and a Hybrid Mortgage or (D) a
Qualifying Note Receivable;


(iii)         if such Asset is owned by a Subsidiary, such Subsidiary, and each
Subsidiary of the Borrower that directly or indirectly owns any Equity Interests
in such Subsidiary, either (A) is a Guarantor or (B) if it is not a Guarantor,
has not incurred, acquired or suffered to exist (1) any Indebtedness or (2) any
Guaranty of any Indebtedness;


(iv)        regardless of whether such Asset is owned by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Asset as security for Indebtedness of
the Borrower or such Subsidiary, as applicable, and (B) to sell, transfer or
otherwise dispose of such Asset;


(v)         neither such Asset, nor if such Asset is owned by a Subsidiary, any
of the Borrower’s direct or indirect ownership interest in such Subsidiary, is
subject to (A) any Lien other than Permitted Liens or (B) any Negative Pledge
(other than Negative Pledges in favor of Loan Parties);


(vi)        such Asset is free of all structural defects, title defects and
environmental conditions except for such defects or conditions individually or
collectively which do not materially adversely affect the profitable operation
of such Asset; and
 

--------------------------------------------------------------------------------

(vii)       the Property related to such Asset is located in the United States
or Canada;


or


(b)           the Requisite Lenders have approved the inclusion of such Asset as
an Unencumbered Asset pursuant to Section 4.1.(c) of the Credit Agreement even
though such Asset did not include all of the requirements set forth in the
immediately preceding clause (a) and such Asset continues to satisfy all those
remaining requirements that were satisfied by such Asset at the time of such
Requisite Lender approval.


2.          The schedule attached hereto accurately and completely sets forth,
in reasonable detail, the calculations required to establish Consolidated Total
Adjusted Unencumbered Asset Value as of ___________, 20__.


3.          No Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking) (is planning to take) with respect to
such condition(s) or event(s)].


[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Unencumbered Asset
Certificate on and as of the date first written above.
 

         
Name:
     
Title:  Chief Financial Officer
 

 

--------------------------------------------------------------------------------

EXHIBIT O


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT P


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT Q


[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT R-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to that certain Amended and Restated  Credit Agreement
dated as of February [ ˜ ], 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), each of the financial
institutions initially a signatory thereto together with their assignees under
Section 13.5(b). thereof (the “Lenders”), KeyBank National Association, as the
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
     
Name:
   
Title:
   



Date: ________ __, 20__
 

--------------------------------------------------------------------------------

EXHIBIT R-2
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February [ ˜ ], 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), each of the financial
institutions initially a signatory thereto together with their assignees under
Section 13.5(b). thereof (the “Lenders”), KeyBank National Association, as the
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
     
Name:
   
Title:
   



Date: ________ __, 20__
 

--------------------------------------------------------------------------------

EXHIBIT R-3
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February [ ˜ ], 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), each of the financial
institutions initially a signatory thereto together with their assignees under
Section 13.5(b). thereof (the “Lenders”), KeyBank National Association, as the
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
     
Name:
   
Title:
   

 
Date: ________ __, 20__
 

--------------------------------------------------------------------------------

EXHIBIT R-4
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February [ ˜ ], 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), each of the financial
institutions initially a signatory thereto together with their assignees under
Section 13.5(b). thereof (the “Lenders”), KeyBank National Association, as the
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
     
Name:
   
Title:
   



Date: ________ __, 20__
 

--------------------------------------------------------------------------------

EXHIBIT S


FORM OF COMPLIANCE CERTIFICATE
________________________. 20___


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.


Pursuant to Section 9.3. of the Credit Agreement, the undersigned in his/her
capacity as ____________ of the Borrower (and not in his/her individual
capacity) hereby certifies on behalf of the Borrower to the Administrative
Agent, the Issuing Banks and the Lenders that:


1.          The undersigned has reviewed the terms of the Credit Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, _______________, 20__.


2.          Schedule I attached hereto sets forth in reasonable detail as of the
end of such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 10.1. of the Credit Agreement


3.          As of the date hereof, the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, does not exceed the aggregate amount
of the Revolving Commitments;


4.          No Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)],


5.          The representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects),
except to the extent such representations or warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Credit Agreement or the other Loan Documents or as waived or consented to by
the Requisite Lenders in accordance with the provisions of Section 13.6. of the
Credit Agreement [except as set forth in Attachment B hereto, which specifies
such representations and warranties for which this certification cannot be made
and the reason such certification cannot be made].
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.



 
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT T
 
FORM OF CLOSING CERTIFICATE
____________________, 20__


Reference is made to that certain Amended and Restated Credit Agreement dated as
of February [ ˜ ], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among STORE Capital
Corporation, a Maryland corporation (the “Borrower”), the financial institutions
party thereto and their assignees under Section 13.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.  This certificate is being delivered pursuant to Section
6.1.(a)(xi) of the Credit Agreement.


I, _____________________, the [Chief Financial Officer] of the Borrower, in my
capacity as the [Chief Financial Officer] of the Borrower (and not in my
individual capacity) hereby certify to the Lenders and the Agent that:


(a)         no Default or Event of Default exists as of the date hereof;


(b)        the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except to the extent
otherwise qualified by materiality, in which case such representation or
warranty shall be true in all respects) on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date);


(c)        No event, condition, situation or status has occurred since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders by or on behalf of the
Borrower prior to the Agreement Date in connection with the transactions
contemplated by the Credit Agreement that has had or could reasonably be
expected to result in a Material Adverse Effect;


(d)        No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding is pending or threatened which is
reasonably likely to be adversely determined, and, if adversely determined,
could reasonably be expected to (i) result in a Material Adverse Effect or (ii)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(e)        The Borrower and the other Loan Parties have received all approvals,
consents and waivers, and have made or given all necessary filings and notices
as required to consummate the transactions contemplated by the Credit Agreement
without the occurrence of any default under, conflict with or violation of (i)
any Applicable Law or (ii) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (1) have a Material Adverse Effect, or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and
 

--------------------------------------------------------------------------------

(f)         The Borrower has furnished to the Administrative Agent for
distribution to the Lenders copies of the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries for the fiscal years ended
December 31, 2015 and December 31, 2016, and the related audited consolidated
statements of income, equity and cash flows for the fiscal years ended on such
dates, with the opinion thereon of Ernst & Young LLP.  Such financial statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year‑end audit adjustments
and the absence of footnotes).  Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.
 
[Signature on Following Page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name on this Closing Certificate
the date first written above.



By:      
Name:
   
Title: 
   

 
 

--------------------------------------------------------------------------------

 
 
 
 
 